Exhibit 10.1

 

Published Deal CUSIP Number: 92276LAH0

Published Facility CUSIP Number: 92276LAJ6

 

 

$2,000,000,000

CREDIT AND GUARANTY AGREEMENT

Dated as of October 18, 2011

among

 

VENTAS REALTY, LIMITED PARTNERSHIP,

VENTAS SSL ONTARIO II, INC.,
VENTAS SSL ONTARIO III, INC.,

as Borrowers,

 

VENTAS, INC., as Guarantor,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

J.P. MORGAN SECURITIES LLC,
as Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

UBS SECURITIES LLC,

BARCLAYS CAPITAL, and

KEYBANC CAPITAL MARKETS, INC.,
as Joint Lead Arrangers

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

UBS LOAN FINANCE LLC,

BARCLAYS BANK PLC,
KEYBANK NATIONAL ASSOCIATION,

THE TORONTO-DOMINION BANK,

as Co-Documentation Agents,

and

COMPASS BANK,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY BANK, N.A.,

ROYAL BANK OF CANADA, and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Senior Managing Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

28

 

1.03

Accounting Terms

29

 

1.04

Rounding

29

 

1.05

Exchange Rates; Currency Equivalents

29

 

1.06

Additional Alternative Currencies

30

 

1.07

Change of Currency

31

 

1.08

Times of Day

31

 

1.09

Letter of Credit Amounts

31

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

31

 

2.01

Committed Revolving Loans

31

 

2.02

Borrowings, Conversions and Continuations of Committed Revolving Loans

32

 

2.03

Letters of Credit

37

 

2.04

Swing Line Loans

45

 

2.05

Negotiated Rate Loans

48

 

2.06

Prepayments

49

 

2.07

Termination or Reduction of Revolving Commitments

51

 

2.08

Repayment

51

 

2.09

Interest

52

 

2.10

Fees

53

 

2.11

Computation of Interest and Fees

54

 

2.12

Evidence of Debt

54

 

2.13

Payments Generally; Administrative Agent’s Clawback

54

 

2.14

Sharing of Payments by Lenders

56

 

2.15

Extension of Revolving Maturity Date

57

 

2.16

Increase in Revolving Commitments

58

 

2.17

Cash Collateral

59

 

2.18

Defaulting Lenders

61

 

2.19

Joint and Several Liability

62

 

2.20

Appointment of Parent Borrower as Agent for Credit Parties

64

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

65

 

3.01

Taxes

65

 

3.02

Illegality

68

 

3.03

Inability to Determine Rates

68

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

69

 

3.05

Compensation for Losses

71

 

3.06

Mitigation Obligations; Replacement of Lenders

71

 

3.07

Survival

72

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

72

 

4.01

Conditions of Initial Credit Extension

72

 

4.02

Conditions to All Credit Extensions

73

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

74

 

5.01

Existence, Qualification and Power

74

 

5.02

Authorization; No Contravention

75

 

5.03

Governmental Authorization; Other Consents

75

 

i

--------------------------------------------------------------------------------


 

 

5.04

Binding Effect

75

 

5.05

Financial Statements; No Material Adverse Effect

75

 

5.06

Litigation

76

 

5.07

No Default

76

 

5.08

Ownership of Property and Valid Leasehold Interests; Liens

76

 

5.09

Environmental Compliance

76

 

5.10

Insurance

76

 

5.11

Taxes

76

 

5.12

ERISA Compliance

77

 

5.13

Margin Regulations; Investment Company Act; REIT Status

77

 

5.14

Disclosure

78

 

5.15

Compliance with Laws

78

 

5.16

[Reserved]

78

 

5.17

Use of Proceeds

78

 

5.18

Solvency

78

 

5.19

Taxpayer Identification Number

78

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

79

 

6.01

Financial Statements

79

 

6.02

Certificates; Other Information

80

 

6.03

Notices

81

 

6.04

Payment of Obligations

82

 

6.05

Preservation of Existence, Etc.

82

 

6.06

Maintenance of Properties

83

 

6.07

Maintenance of Insurance

83

 

6.08

Compliance with Laws

83

 

6.09

Books and Records

83

 

6.10

Inspection Rights

83

 

6.11

Use of Proceeds

83

 

6.12

REIT Status

84

 

6.13

Employee Benefits

84

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

84

 

7.01

Liens

84

 

7.02

Investments

86

 

7.03

Indebtedness

86

 

7.04

Fundamental Changes

86

 

7.05

Dispositions

87

 

7.06

Restricted Payments

87

 

7.07

Change in Nature of Business

87

 

7.08

Transactions with Affiliates

87

 

7.09

Burdensome Agreements

87

 

7.10

Financial Covenants

88

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

88

 

8.01

Events of Default

88

 

8.02

Remedies Upon Event of Default

90

 

8.03

Application of Funds

91

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

92

 

9.01

Appointment and Authority

92

 

9.02

Rights as a Lender

92

 

9.03

Exculpatory Provisions

93

 

ii

--------------------------------------------------------------------------------


 

 

9.04

Reliance by Administrative Agent

93

 

9.05

Delegation of Duties

94

 

9.06

Resignation of Administrative Agent

94

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

95

 

9.08

No Other Duties, Etc.

95

 

9.09

Administrative Agent May File Proofs of Claim

95

 

9.10

Collateral and Guaranty Matters

96

 

 

 

 

ARTICLE X MISCELLANEOUS

97

 

10.01

Amendments, Etc.

97

 

10.02

Notices; Effectiveness; Electronic Communication

98

 

10.03

No Waiver; Cumulative Remedies

100

 

10.04

Expenses; Indemnity; Damage Waiver

101

 

10.05

Payments Set Aside

103

 

10.06

Successors and Assigns

103

 

10.07

Treatment of Certain Information; Confidentiality

108

 

10.08

Right of Setoff

108

 

10.09

Interest Rate Limitation

109

 

10.10

Counterparts; Integration; Effectiveness

109

 

10.11

Survival of Representations and Warranties

110

 

10.12

Severability

110

 

10.13

Replacement of Lenders

110

 

10.14

Governing Law; Jurisdiction; Etc.

111

 

10.15

Waiver of Jury Trial

112

 

10.16

No Advisory or Fiduciary Responsibility

112

 

10.17

USA Patriot Act Notice

112

 

10.18

Delivery of Signature Page

113

 

10.19

Judgment Currency

113

 

 

 

 

ARTICLE XI GUARANTY

113

 

11.01

The Guaranty

113

 

11.02

Obligations Unconditional

114

 

11.03

Reinstatement

115

 

11.04

Certain Waivers

115

 

11.05

Remedies

115

 

11.06

Guaranty of Payment; Continuing Guaranty

116

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01         Mandatory Cost

2.01         Commitments and Applicable Percentages

2.02         Alternative Currency Participating Lender

2.03         Existing Letters of Credit

5.19         Taxpayer Identification Numbers

7.09         Burdensome Agreements

10.02       Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A             Committed Loan Notice

B             Swing Line Loan Notice

C             Negotiated Rate Loan Notice

D             Revolving Note

E              Compliance Certificate

F              Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of October 18, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited
partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC., an Ontario
corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an Ontario
corporation (“Ventas SSL III” and together with the Parent Borrower and Ventas
SSL II, the “Borrowers” and each individually a “Borrower”), VENTAS, INC., a
Delaware corporation (“Ventas”) as guarantor, the lending institutions party
hereto from time to time (each, a “Lender” and collectively, the “Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and Alternative Currency Fronting Lender.

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility and the Lenders are willing to do so on the terms and conditions
set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrowers will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Ventas pursuant to Article XI
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Senior Managing Agents, the Swing Line Lender,
the L/C Issuer and the Alternative Currency Fronting Lender.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $2,000,000,000 and which may
be increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Swiss franc and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Fronting Lender” means Bank of America, or any other
Revolving Lender designated by the Parent Borrower and the Administrative Agent
(such designation shall be consented to by such Revolving Lender), in its
capacity as an Alternative Currency Funding Lender for Revolving Loans
denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America (or such other appointed Revolving Lender) advances to a
Borrower the amount of all such Alternative Currency Participating Lenders’
respective Applicable Percentages of such Revolving Loans in accordance with
Sections 2.02(b) and 2.02(f).

 

“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.

 

“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency

 

2

--------------------------------------------------------------------------------


 

Risk Participations purchased or funded, as applicable, by such Alternative
Currency Participating Lender in such Revolving Loan.

 

“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Parent Borrower that it is
unable to fund in the applicable Alternative Currency, unless and until such
Revolving Lender delivers to the Administrative Agent and the Parent Borrower a
written notice pursuant to Section 2.02(f)(ix) requesting that such Revolving
Lender’s designation be changed to an Alternative Currency Funding Lender with
respect to such Alternative Currency.

 

“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of
(i) the Applicable Percentage of the Alternative Currency Fronting Lender in
respect of such Revolving Loan and (ii) the sum of the respective Applicable
Percentages of all of the Alternative Currency Participating Lenders in respect
of such Revolving Loan.

 

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).

 

“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $250,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means (a) with respect to Revolving Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Commitment and the denominator
of which is the amount of the Aggregate Revolving Commitments at such time;
provided, that, if the Revolving Commitment of each Revolving Lender has been
terminated in full or if the Aggregate Revolving Commitments have expired, then
the Applicable Percentage of each Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender in effect immediately prior
to such termination or expiration, giving effect to any subsequent assignments;
and (b) with respect to Negotiated Rate Loans, for each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of such Negotiated Rate Loan
held by such Lender at such time and the denominator of which is the aggregate
Outstanding Amount of such Negotiated Rate Loan at such time.  The initial
Applicable Percentages of each Lender are set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, for Revolving Loans, from time to time, the number of
basis points per annum set forth in the following table based upon the Debt
Rating as set forth below:

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Revolving Loans

 

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

 

1

 

>A- / >A3

 

100.0 bps

 

0.0 bps

 

 

 

 

 

 

 

 

 

2

 

BBB+ / Baa1

 

110.0 bps

 

10.0 bps

 

 

 

 

 

 

 

 

 

3

 

BBB / Baa2

 

125.0 bps

 

25.0 bps

 

 

 

 

 

 

 

 

 

4

 

BBB- / Baa3

 

150.0 bps

 

50.0 bps

 

 

 

 

 

 

 

 

 

5

 

<BBB- /
<Baa3 or non-rated

 

185.0 bps

 

85.0 bps

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Parent Borrower’s non-credit enhanced, senior
unsecured long-term debt; provided that if at any time when the Parent Borrower
has only two (2) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between such Debt Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate per
annum that would be applicable if the higher of the Debt Ratings were used, and
(B) if the difference between such Debt Ratings is two ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P), the Applicable Rate shall be the rate per
annum that would be applicable if the median of the applicable Debt Ratings were
used.  If at any time when the Parent Borrower has three (3) Debt Ratings, and
such Debt Ratings are split, then:  (A) if the difference between the highest
and the lowest such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s
and BBB- by S&P or Fitch), the Applicable Rate shall be the rate per annum that
would be applicable if the highest of the Debt Ratings were used, and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate shall be the rate
per annum that would be applicable if the average of the two (2) highest Debt
Ratings were used, provided that if such average is not a recognized rating
category, then the Applicable Rate shall be the rate per annum that would be
applicable if the second highest Debt Rating of the three were used.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

4

--------------------------------------------------------------------------------


 

“Arrangers” means (x) Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, each in its capacity as joint bookrunner and
(y) Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan
Securities LLC, Citigroup Global Markets Inc., Credit Agricole Corporate and
Investment Bank, UBS Securities LLC, Barclays Capital and KeyBanc Capital
Markets, Inc., each in its capacity as joint lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Guarantor and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Guarantor and its
Subsidiaries, including the notes thereto.

 

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a Negotiated
Rate Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Canadian Dollar” and “CAD” mean the lawful currency of Canada.

 

“Capitalization Rate” means 9.25%.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations

 

6

--------------------------------------------------------------------------------


 

in respect of Swing Line Loans, Obligations in respect of Revolving Loans
denominated in Alternative Currencies, or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting
Lender (as applicable).  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following:  (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or a
United States Governmental Authority, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the equity securities of Ventas entitled to vote for members of the board of
directors or equivalent governing body of Ventas on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) and the Borrowers shall not have repaid
all of the outstanding Obligations in full in cash, Cash Collateralized all
outstanding Letters of Credit in an amount equal to one hundred percent (100%)
of the then current L/C Obligations and terminated the Revolving Commitments
within forty-five (45) days after such Person or Affiliated Group shall have
acquired such percentage of such stock; or

 

(b)           Ventas ceases to be the sole general partner of the Parent
Borrower or Ventas ceases to own, directly or indirectly, sixty percent (60%) or
more of the equity interests in the Parent Borrower; or

 

(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Ventas
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election

 

7

--------------------------------------------------------------------------------


 

or nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

 

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans or Negotiated Rate Loans.

 

“Closing Date” means the first date all conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

 

“Co-Documentation Agent” means each of Citbank, N.A., Credit Agricole Corporate
and Investment Bank, UBS Loan Finance LLC, Barclays Bank PLC, Keybank National
Association, and The Toronto-Dominion Bank, in their capacity as
Co-Documentation Agents.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Revolving Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Adjusted Net Worth” shall mean, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP; but excluding, in
any event, for purposes hereof, unrealized gains and losses on Swap Contracts
reported on a consolidated balance sheet as accumulated other comprehensive
income or loss.

 

“Consolidated EBITDA” shall mean, for any period for the Consolidated Group, the
sum of Consolidated Net Income plus, without duplication, to the extent deducted
in computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges as are reasonably acceptable to the Administrative
Agent and the Required Lenders, (c) Consolidated Interest Expense, (d) provision
for taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax

 

8

--------------------------------------------------------------------------------


 

effects thereon as are reasonably acceptable to the Administrative Agent and the
Required Lenders, (v) charges related to transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP, (vi) charges related to
acquisition pursuit costs, and (vii) merger, deal, transition and integration
related costs incurred during the third quarter of 2011 related to the
acquisition of Nationwide Health Properties, Inc.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, on the last day of any
fiscal quarter, the ratio of (a) Consolidated EBITDA for the
four (4) consecutive fiscal quarters ending on such date to (b) Consolidated
Fixed Charges for the four (4) consecutive fiscal quarters ending on such date.

 

“Consolidated Fixed Charges” shall mean, for any period for the Consolidated
Group, the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) dividends
and distributions on preferred stock of Ventas, if any, in each case determined
on a consolidated basis in accordance with GAAP; but excluding, in any event,
(i) gains and losses from unwinding or break-funding of Swap Contracts,
(ii) write-offs of unamortized deferred financing fees, (iii) prepayment fees,
premiums and penalties, and (iv) other unusual items as are reasonably
acceptable to the Administrative Agent and the Required Lenders.

 

“Consolidated Gross Asset Value” shall mean, as of any day for the Consolidated
Group, the sum of (a) the book value of all assets (prior to deduction for
accumulated depreciation and accumulated amortization) excluding properties
leased to Kindred, plus (b) an amount equal to the quotient of Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters most recently
ended attributable to properties leased to Kindred divided by the Capitalization
Rate, minus (c) goodwill and other Intangible Assets.

 

“Consolidated Group” shall mean Ventas and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, (i) the interest component under capital leases and the implied
interest component under securitization transactions and excluding, in any
event, amortization of deferred financing fees, amortization of debt discounts
and swap breakage costs.

 

“Consolidated Net Income” shall mean, for any period for the Consolidated Group,
net income or loss determined on a consolidated basis in accordance with GAAP;
but excluding, in any event, (a) the income or loss of any Person that is not a
member of the Consolidated Group in which any member of the Consolidated Group
has an equity investment or comparable interest, except to the extent of the
amount of dividends or other distributions actually paid to members of the
Consolidated Group by such Person during such period, (b) the income or loss of
any Person accrued prior to the date that it became a member of the Consolidated
Group or that such Person’s assets were acquired by a member of the Consolidated
Group (except as otherwise required in connection with Section 1.03), and
(c) any net after tax gains or losses attributable to sales of non-current
assets out of the ordinary course of business and write-downs of non-current
assets in anticipation of losses to the extent they have decreased net income.

 

“Consolidated Secured Debt” shall mean the aggregate principal amount of
Consolidated Total Indebtedness that is secured by a mortgage, deed of trust,
lien, pledge, encumbrance or other security interest on property owned or leased
by a member of the Consolidated Group.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Secured Debt Leverage Ratio” shall mean, on the last day of any
fiscal quarter, the ratio of (a) Consolidated Secured Debt outstanding on such
date to (b) Consolidated Gross Asset Value as of such date.

 

“Consolidated Total Indebtedness” shall mean, as of any day for the Consolidated
Group, the Indebtedness of the Consolidated Group; provided that Consolidated
Total Indebtedness shall not include security deposits, accounts payable,
accrued liabilities and prepaid rents, any intracompany debt, or dividends and
distributions declared but not payable, each as defined in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” shall mean, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Indebtedness outstanding on such
date to (b) Consolidated Gross Asset Value as of such date.

 

“Consolidated Unencumbered Gross Asset Value” shall mean an amount, determined
as of the end of each fiscal quarter, equal to the sum of (a) the book value of
all Consolidated Unencumbered Assets (prior to deduction for accumulated
depreciation and accumulated amortization) excluding Consolidated Unencumbered
Assets leased to Kindred, plus (b) the quotient of Consolidated Unencumbered
EBITDA for the period of four (4) consecutive fiscal quarters then ended
attributable to Consolidated Unencumbered Assets leased to Kindred divided by
the Capitalization Rate.

 

“Consolidated Unencumbered Assets” means, for the Consolidated Group, all
properties that are free of any liens, encumbrances, pledges or negative pledges
used to secure Indebtedness.

 

“Consolidated Unencumbered EBITDA” shall mean, for any period for the
Consolidated Group, the portion of Consolidated EBITDA that is generated by
Consolidated Unencumbered Assets.

 

“Consolidated Unsecured Debt” shall mean, for the Consolidated Group, the
portion of Consolidated Total Indebtedness that is not Consolidated Secured
Debt.

 

“Consolidated Unsecured Leverage Ratio” shall mean, on the last day of any
fiscal quarter, the ratio of (i) Consolidated Unsecured Debt outstanding on such
date to (ii) Consolidated Unencumbered Gross Asset Value as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” shall mean each of the Borrowers and the Guarantor.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

 

10

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans or Alternative Currency Risk Participations, in each case within two
Business Days of the date required to be funded by it hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent and the
Parent Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more condition precedents to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such notice or
public statement states that such position is based on such Lender’s reasonable
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
notice or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower, to confirm in writing to the Administrative Agent and the Parent
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Parent Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Parent Borrower, the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Alternative Currency Fronting Lender.

 

“deemed year” has the meaning specified in Section 2.09(d).

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other

 

11

--------------------------------------------------------------------------------


 

disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, in any case other than sales or other
dispositions of assets in the ordinary course of business.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include
(A) (i) Kindred or any other tenant under a Material Lease, and (ii) Sunrise
Senior Living, Inc. and its Subsidiaries, Atria Senior Living, Inc. and its
Subsidiaries, or any other manager of a property owned or leased by a member of
the Consolidated Group, (B) another prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which
(1) is or has been an adverse party in litigation or other legal proceedings
with, or has threatened, litigation or other legal proceedings against, any
Credit Party or (2) is a REIT investing primarily in healthcare and/or senior
assisted care living facilities, or (C) an Affiliate of any of the foregoing
entities listed in clauses (A) or (B) hereof.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Engagement Letter” means the Engagement Letter, dated as of August 30, 2011,
among the Parent Borrower, Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

12

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001 (a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of an amendment to a Pension Plan or Multiemployer Plan as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent Borrower or any ERISA Affiliate in excess
of the Threshold Amount.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time, two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent at approximately
11:00 a.m., London time, two London Banking Days prior to such date of
determination to be the rate at which deposits in Dollars for delivery on such
date in same day funds in the approximate amount of the Base Rate Loan being
made or maintained and with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination.

 

“Eurocurrency Rate Loan” means a Committed Revolving Loan that bears interest at
a rate based on clause (a) of the definition of the Eurocurrency Rate. 
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Committed Revolving Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Credit Parties hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Credit Party is located, (c) any backup
withholding tax that is required to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Parent Borrower under Section 10.13), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Credit Parties with respect to such withholding tax pursuant to Section 3.01(a);
provided that if the Alternative Currency Fronting Lender is a Foreign Lender,
the Alternative Currency Fronting Lender shall be entitled to receive additional
amounts from the Credit Parties with respect to any withholding tax imposed on
amounts payable to it pursuant to Section 3.01(a) and (e) any withholding Taxes
imposed under FATCA.

 

“Existing Credit Agreements” means (i) the Credit and Guaranty Agreement, dated
as of April 26, 2006 among Ventas Realty, Limited Partnership, the other
borrowers party thereto, the guarantors and lenders party thereto and Bank of
America, N.A., as administrative agent (as amended, restated, supplemented or
otherwise modified from time to time, prior to the date hereof) and (ii) the
Credit and Guaranty Agreement, dated as of March 13, 2008 among Ventas Realty,
Limited Partnership, the other borrowers party thereto, the guarantors and
lenders party thereto and Bank of America, N.A., as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, prior
to the date hereof).

 

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreements set forth on Schedule 2.03.

 

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

 

“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:

 

Pricing Level

 

Facility Fee

 

1

 

15.0 bps

 

2

 

17.5 bps

 

3

 

25.0 bps

 

4

 

30.0 bps

 

5

 

45.0 bps

 

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

14

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
promulgated thereunder or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Fee Letter, dated as of October 7, 2011, among the Parent
Borrower and Bank of America, N.A.

 

“Fitch” means Fitch, Inc.

 

“Foreign Borrower” means any borrower under this Agreement, including Ventas SSL
II and Ventas SSL III, organized in any jurisdiction other than the United
States (or any political subdivision thereof).

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan or L/C Advance hereunder is a resident for tax purposes.  For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender, an
amount equal to such Defaulting Lender’s Applicable Percentage of Swing Line
Loans, less the amount of such Swing Line Loans as to which such Defaulting
Lender has funded its participation obligation or as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (c) with respect to the
Alternate Currency Fronting Lender, an amount equal to such Defaulting Lender’s
Alternative Currency Participant’s Share of all outstanding Revolving Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Fronting Lender, less the amount of such Revolving Loans as to which such
Defaulting Lender has funded its Alternative Currency Risk Participation or as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

15

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” shall have the meaning given to such term in
Section 11.01.

 

“Guarantor” shall mean Ventas.

 

“Guaranty” shall mean the guaranty of the Obligations by the Guarantor pursuant
to Article XI hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

 

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

16

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean (without duplication), at any time and with respect to
any Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money, whether secured
or unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           aggregate net obligations of such Person under Swap Contracts;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

 

(f)            capital leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person at any time prior to the date that is six months after the Revolving
Maturity Date, valued, in the case of a redeemable preferred interest, at the
liquidation preference thereof, and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
member of the Consolidated Group and a negative number if such amount would be
owed to a member of the Consolidated Group) and the net obligations under Swap
Contacts shall not be less than zero and (ii) the amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Any liability will
be excluded so long as it is (1) secured by a letter of credit issued for the
benefit of a Credit Party or other member of the Consolidated Group in form and
substance and from a financial institution reasonably acceptable to the
Administrative Agent, but only to the extent no Credit Party or other member of
the Consolidated Group has liability therefor, (2) any obligation (including
obligations under so called “sandwich leases”) against which a third party
indemnified any Credit Party or other member of the Consolidated Group, or
guarantees all loss suffered by any Credit Party or other member of the
Consolidated Group on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

17

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Initial Maturity Date” has the meaning set forth in the definition of Revolving
Maturity Date.

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
Revolving Maturity Date.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or if agreed to by all Lenders, nine or twelve months)
thereafter, as selected by the Parent Borrower in the applicable Committed Loan
Notice and (b) as to the each Negotiated Rate Loan, the period commencing on the
date such Negotiated Rate Loan is disbursed and ending on the date not more than
180 days thereafter as selected by the Parent Borrower in the applicable
Negotiated Rate Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Revolving Maturity
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

18

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means any Person in which any Credit Party or other member of
the Consolidated Group directly or indirectly has an ownership interest but is
not a Subsidiary.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Kindred” means Kindred Healthcare, Inc. and its Subsidiaries; provided,
however, that any references to properties leased to Kindred shall be deemed to
mean any assets owned by a Credit Party or other member of the Consolidated
Group as of April 17, 2002 which are still owned by a Credit Party or other
member of the Consolidated Group.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.

 

19

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is the fifth day prior to
the Revolving Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $200,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Swing Line Loan or a Negotiated
Rate Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Fee Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” shall mean any event or condition that (a) has a
material adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole or (b) materially impairs the ability of the Credit Parties as a whole to
perform their material obligations under any Loan Document; provided, however,
that any event or condition will be deemed to have a “Material Adverse Effect”
if such event or condition when taken together with all other events and
conditions occurring or in existence at such time (including all other events
and conditions which, but for the fact that a representation, warranty or
covenant is subject to a “Material Adverse Effect” exception, would cause such
representation or warranty contained herein to be untrue or such covenant to be
breached) would result in a “Material Adverse Effect”, even though,
individually, such event or condition would not do so.

 

20

--------------------------------------------------------------------------------


 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Lease” means any lease in which any member of the Consolidated Group
is the landlord that individually or together with such tenant’s other leases in
which any member of the Consolidated Group is the landlord, requires annual base
rent to be paid to the Consolidated Group in excess of $100,000,000.

 

“Material Non-Recourse Indebtedness” means any Indebtedness of a Credit Party
and/or any Subsidiary (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$200,000,000.

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries
(i) which, as of the most recent fiscal quarter of the Guarantor, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 6.01, contributed greater than
$40,000,000 of Consolidated EBITDA for such period or (ii) which contributed
greater than $150,000,000 of Consolidated Gross Asset Value as of such date.  A
group of Subsidiaries (a “Material Group”) each of which is not otherwise a
Material Subsidiary (defined in the foregoing sentence) shall constitute a
Material Subsidiary if the group taken as a single entity satisfies the
requirements of the foregoing sentence.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Negative Pledge” means any provision of a document, instrument or agreement
(other than this Agreement or any other Loan Document) that prohibits or
purports to prohibit the creation or assumption of any Lien in a manner that
would restrict or prohibit the granting of Liens to secure the Obligations,
provided, however, that a provision conditioning a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios shall not
constitute a Negative Pledge so long as such provision does not generally
prohibit the encumbrance of such Person’s assets or the encumbrance of specific
assets.

 

“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to a
Borrower by one or more of the Lenders and of which the Administrative Agent is
given notice by a Negotiated Rate Loan Notice.

 

“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).

 

21

--------------------------------------------------------------------------------


 

“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).

 

“Negotiated Rate Loan Notice” means the notice, in substantially the form of
Exhibit C, pursuant to a Negotiated Rate Loan, and made pursuant to
Section 2.05, duly completed and executed and personally delivered or
transmitted by facsimile by the Parent Borrower.

 

“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances.  The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“Net Cash Proceeds” means, with respect to any Public Equity Issuance, the
excess of (i) the sum of the cash and cash equivalents received by a member of
the Consolidated Group in connection with such event over (ii) the underwriting
discounts and commissions, and other out-of-pocket fees and expenses, incurred
by a member of the Consolidated Group in connection with such sale.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrowers arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Borrowers or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Borrowers
under any Swap Contract to which a Lender or any Affiliate of a Lender is a
party and (iii) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

22

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by or on behalf of the
Borrowers of Unreimbursed Amounts or any refinancings thereof.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent Borrower” means Ventas Realty, Limited Partnership, a Delaware limited
partnership.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four
(4) consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this

 

23

--------------------------------------------------------------------------------


 

Agreement.  Further, for purposes of making calculations on a “Pro Forma Basis”
hereunder, (a) in the case of a Disposition, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such Disposition shall be excluded to the extent
relating to any period prior to the date of the subject transaction, and
(ii) Indebtedness paid or retired in connection with the subject transaction
shall be deemed to have been paid and retired as of the first day of the
applicable period; (b) in the case of an acquisition, (i) income statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject of such acquisition shall be included to the
extent relating to any period prior to the date of the subject transaction, and
(ii) Indebtedness incurred in connection with the subject transaction shall be
deemed to have been incurred as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period utilizing the actual
interest rates thereunder or, if actual rates are not ascertainable, assuming
prevailing interest rates hereunder) and (c) in the case of the issuance or
exercise of Equity Interests, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

 

“Public Equity Issuance” means any underwritten public offering or any offering
pursuant to Rule 144A under the Securities Act of 1933 of Equity Interests;
provided that the term Public Equity Issuance shall not include (a) the issuance
or sale of Equity Interests by a Subsidiary of the Guarantor to the Guarantor or
another Subsidiary of the Guarantor or (b) any rights, options or Equity
Interests issued pursuant to employee or director incentive, stock option,
deferred compensation or stock purchase plans or dividend reinvestment plans in
the ordinary course.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice and (d) with respect to a
Negotiated Rate Loan, a Negotiated Rate Loan Notice.

 

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than fifty percent (50%) of the Aggregate Revolving Commitments or (b) if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than fifty percent (50%) of the Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations, Swing Line Loans
and Alternative Currency Risk Participations being deemed “held” by such
Revolving Lender for purposes of this definition); provided that (i) any
Revolving Commitment of, and the portion of the Total Revolving Outstandings
(including risk participations in Letters of Credit and Swing Line Loans) held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders, and (ii) the Alternative

 

24

--------------------------------------------------------------------------------


 

Currency Risk Participations of any Defaulting Lender at such time shall be
deemed to be held by the Alternative Currency Fronting Lender for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party.  Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Guarantor’s Equity Interests, or on account of any return of capital to the
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof); provided, that dividends to the extent in the form of Equity Interests
shall not constitute Restricted Payments.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars and, with respect to all
other instances pursuant to Section 2.02(f), the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following:  (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under such Letter of Credit and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, (c) purchase participations in
Swing Line Loans and (d) if such Lender is an Alternative Currency Participating
Lender with respect to any Alternative Currency, purchase Alternative Currency
Risk Participations in Loans denominated in such Alternative Currency, in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which does not exceed the Dollar amount set forth opposite such Lender’s name in
the column entitled “Revolving Commitment” on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Revolving Loan” means any extension of credit by a Lender to the Borrowers
under Article II.

 

“Revolving Maturity Date” means October 16, 2015 (the “Initial Maturity Date”),
subject to extension in accordance with Section 2.15.

 

25

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Managing Agents” means each of Compass Bank, Goldman Sachs Bank USA,
Morgan Stanley Bank, N.A., Royal Bank of Canada, and Wells Fargo Bank, National
Association, in their capacity as Senior Managing Agents.

 

“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $450,000,000.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Guarantor.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

26

--------------------------------------------------------------------------------


 

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to $200,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $100,000,000.

 

27

--------------------------------------------------------------------------------


 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.

 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

 

“Ventas” shall mean Ventas, Inc., a Delaware corporation, and its permitted
successors.

 

“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Guarantor
that is not a special purpose entity.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,

 

28

--------------------------------------------------------------------------------


 

replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Consolidated Group shall be deemed to be carried in accordance with GAAP,
excluding the effects of FASB ASC 825 on financial liabilities.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent Borrower shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)           Pro Forma Basis.  Determinations of compliance with the financial
covenants hereunder shall be made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalents and/or Alternative Currency

 

29

--------------------------------------------------------------------------------


 

Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies or Dollars.  Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Credit
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be its Dollar Equivalent as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.06        Additional Alternative Currencies.

 

(a)           The Borrowers may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent, the
applicable Lenders and the Alternative Currency Fronting Lender; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date (but not less than 11 Business Days prior)
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
applicable Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)           Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all applicable Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and the Lenders and such currency shall thereupon be deemed for all purposes to
be an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and the Lenders and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any

 

30

--------------------------------------------------------------------------------


 

request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Parent Borrower and the Lenders.

 

1.07        Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to such change
in currency.

 

1.08        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Committed Revolving Loans.

 

Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make revolving loans (each such loan, a “Committed Revolving
Loan”) to the Borrowers in Dollars or

 

31

--------------------------------------------------------------------------------


 

(subject to the provisions of Section 2.02(f)) in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Committed Borrowing, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Loans denominated in
Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, the Outstanding Amount of such Lender’s Alternative
Currency Risk Participations in Loans denominated in Alternative Currencies and
advanced by the Alternative Currency Fronting Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment and (iii) the aggregate Outstanding Amount of all Committed Revolving
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit.  Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.06, and reborrow
under this Section 2.01.  Committed Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Committed Revolving
Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Revolving
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Parent Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 12:00 Noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Revolving Loans, (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Revolving Loans.  Each telephonic notice by the Parent Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Sections 2.03(b) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Revolving Loans shall be in a principal amount the Dollar
Equivalent of which is $500,000 or a whole multiple of $100,000 in excess
thereof.

 

Each Committed Loan Notice (whether telephonic or written) shall specify (i) the
name of the Borrower, (ii) whether such Borrower is requesting a Committed
Borrowing, a conversion of Committed Revolving Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Committed Revolving Loans to be
borrowed, converted or continued, (v) the Type and Class of Committed Revolving
Loans to be borrowed or to which existing Committed Revolving Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) the currency of the Committed Revolving Loans to be borrowed. 
If the Parent Borrower fails to specify a Type of Committed Revolving Loan in a
Committed Loan Notice or if the Parent Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Revolving
Loans shall be made as, or converted to, Base Rate Loans; provided,

 

32

--------------------------------------------------------------------------------


 

however, that in the case of a failure to timely request a continuation of
Committed Revolving Loans denominated in an Alternative Currency, such Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the relevant Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Revolving Loan may be converted into or continued as a Committed
Revolving Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Revolving Loan and reborrowed in the
other currency.

 

(b)           Following receipt of a Committed Loan Notice requesting a
Committed Borrowing denominated in Dollars or in an Alternative Currency with
respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, the
Administrative Agent shall promptly notify each applicable Revolving Lender of
the amount (and currency) of its Applicable Percentage of the applicable
Committed Revolving Loans.  Following receipt of a Committed Loan Notice
requesting a Committed Borrowing denominated in an Alternative Currency with
respect to which the Administrative Agent and the Parent Borrower have received
notice that one or more Revolving Lenders is an Alternative Currency
Participating Lender, the Administrative Agent shall on the next following
Business Day notify (i) each Alternative Currency Funding Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of its Alternative
Currency Funding Applicable Percentage, (ii) the Alternative Currency Fronting
Lender of both the Dollar Equivalent and the Alternative Currency Equivalent of
the aggregate Alternative Currency Risk Participations in such Committed
Borrowing, (iii) each Alternative Currency Participating Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of its Alternative
Currency Risk Participation in such Committed Borrowing, and (iv) all Revolving
Lenders and the Parent Borrower of the aggregate Alternative Currency Equivalent
and the Dollar Equivalent of such Committed Borrowing and the applicable Spot
Rate used by the Administrative Agent to determine such Dollar Equivalent and
Alternative Currency Equivalent.  If no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Revolving Lender of the details of any automatic conversion to Base
Rate Loans or continuation of Committed Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection.

 

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, each
applicable Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 2:00 p.m., in the case of any
Committed Revolving Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Revolving Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.  In the case of
a Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that any Revolving Lender is an
Alternative Currency Participating Lender, each Alternative Currency Funding
Lender shall make the amount of its Alternative Currency Funding Applicable
Percentage of such Revolving Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than the Applicable
Time, on the Business Day specified in the applicable Committed Loan Notice.  In
any event, a Revolving Lender may cause an Affiliate to fund or make the amount
of its Loan available in accordance with the foregoing provisions.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds

 

33

--------------------------------------------------------------------------------


 

as received by the Administrative Agent either by (i) crediting the account of
the relevant Borrower (or the account of the Parent Borrower as agent for the
relevant Borrower to the extent such funds are in respect of Revolving Loans
made to such other Borrower) on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing denominated in Dollars is given by
the Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the relevant Borrower as
provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) if the Administrative Agent has
notified the Parent Borrower that the Required Lenders have determined that such
a continuation or conversion is not appropriate, and the Required Lenders may
require that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Parent Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Parent Borrower and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Revolving Loans from one Type to the other, and all continuations
of Committed Revolving Loans as the same Type, there shall not be more than
fifteen (15) Interest Periods in effect with respect to all Committed Revolving
Loans.

 

(f)            Alternative Currency Funding and Participation.

 

(i)            Subject to all of the terms and conditions set forth in this
Agreement, including the provisions of Section 2.01, and without limitation of
the provisions of this Section 2.02, with respect to any Revolving Loans
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders has given notice to the Administrative Agent that it is an
Alternative Currency Participating Lender, (A) each Revolving Lender agrees from
time to time on any Business Day during the Availability Period to fund its
Applicable Percentage of Revolving Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Funding Lender; and (B) each
Revolving Lender severally agrees to acquire an Alternative Currency Risk
Participation in Revolving Loans denominated in an Alternative Currency with
respect to which it is an Alternative Currency Participating Lender.

 

(ii)           Each Revolving Loan denominated in an Alternative Currency shall
be funded upon the request of the Parent Borrower in accordance with
Section 2.02(b).  Immediately upon the funding by the Alternative Currency
Fronting Lender of its Alternative Currency Funding Applicable Percentage of any
Revolving Loan denominated in an Alternative Currency with respect to which one
or more Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably

 

34

--------------------------------------------------------------------------------


 

and unconditionally purchased (and the Administrative Agent may apply any Cash
Collateral that is available with respect to such purchase by any Alternative
Currency Participating Lender) from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Revolving Lender (including the Alternative Currency
Funding Lenders, the Alternative Currency Fronting Lender and the Alternative
Currency Participating Lenders) will have an Alternative Currency Loan Credit
Exposure with respect to such Revolving Loan equal in amount to its Applicable
Percentage of such Revolving Loan.

 

(iii)          Upon the occurrence and during the continuance of an Event of
Default, the Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Loans as shall be specified in such notice (the
“Alternative Currency Participation Payment Date”), request each Alternative
Currency Participating Lender to fund the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to such Revolving Loans to
the Administrative Agent on the Alternative Currency Participation Payment Date
in Dollars.  Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Revolving Loan (determined at the Spot Rate on the date of advance
of such Revolving Loan) and the applicable Alternative Currency Participation
Payment Date.  Any notice given by the Alternative Currency Fronting Lender or
the Administrative Agent pursuant to this subsection may be given by telephone
if immediately confirmed in writing; provided that the absence of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(iv)          On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Revolving Loans specified
for funding pursuant to this Section 2.02(f) shall deliver the amount of such
Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in Dollars and in
Same Day Funds to the Administrative Agent; provided, however, that no
Alternative Currency Participating Lender shall be (i) responsible for any
default by any other Alternative Currency Participating Lender in such other
Alternative Currency Participating Lender’s obligation to pay such amount and/or
(ii) required to fund an amount under this Section 2.02(f) that would exceed the
amount of such Revolving Lender’s Revolving Commitment.  Upon receipt of any
such amounts from the Alternative Currency Participating Lenders, the
Administrative Agent shall distribute such Dollar amounts in Same Day Funds to
the Alternative Currency Fronting Lender.

 

(v)           In the event that any Alternative Currency Participating Lender
fails to make available to the Administrative Agent the amount of its
Alternative Currency Risk Participation as provided herein, the Administrative
Agent shall be entitled to recover such amount on behalf of the Alternative
Currency Fronting Lender on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate.  A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.

 

35

--------------------------------------------------------------------------------


 

(vi)          In the event that the Alternative Currency Fronting Lender
receives a payment in respect of any Revolving Loan, whether directly from a
Borrower or otherwise, in which the Alternative Currency Participating Lenders
have fully funded in Dollars their purchase of Alternative Currency Risk
Participations, the Alternative Currency Fronting Lender shall promptly
distribute to the Administrative Agent, for its distribution to each such
Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender’s Alternative Currency Participant’s
Share of such payment in Dollars and in Same Day Funds.  If any payment received
by the Alternative Currency Fronting Lender with respect to any Revolving Loan
in an Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as the Alternative Currency
Fronting Lender has distributed such payment to the Administrative Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share in Dollars of the amount to be returned; provided,
however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender’s obligation to pay such amount.

 

(vii)         Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, a Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default; (iii) any adverse change in the
condition (financial or otherwise) of any Credit Party or any of their
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by a
Credit Party or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(viii)        In no event shall (i) the Alternative Currency Risk Participation
of any Alternative Currency Participating Lender in any Revolving Loans
denominated in an Alternative Currency pursuant to this Section 2.02(f) be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to a Borrower, any Revolving Lender or the Administrative
Agent or (ii) this Agreement be construed to require any Revolving Lender that
is an Alternative Currency Participating Lender with respect to a specific
Alternative Currency to make any Revolving Loans in such Alternative Currency
under this Agreement or any other Loan Document, subject to the obligation of
each Alternative Currency Participating Lender to give notice to the
Administrative Agent and the Parent Borrower at any time such Revolving Lender
acquires the ability to make Revolving Loans in such Alternative Currency.

 

(ix)           The Administrative Agent shall change a Revolving Lender’s
designation from Alternative Currency Participating Lender to Alternative
Currency Funding Lender with respect to an Alternative Currency for which such
Lender previously has been designated an Alternative Currency Participating
Lender, upon receipt of a written notice to the Administrative Agent and the
Parent Borrower from such Alternative Currency Participating Lender requesting
that its designation be so changed.  Each Alternative Currency Participating
Lender agrees to give such notice to the Administrative Agent and the Parent
Borrower promptly upon its acquiring the ability to make Revolving Loans in such
Alternative Currency.  Schedule 2.02 hereto lists each

 

36

--------------------------------------------------------------------------------


 

Alternative Currency Participating Lender as of the Closing Date in respect of
each Alternative Currency.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of any Borrower, any other Credit Party or any of their Subsidiaries,
and to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the accounts of the Credit Parties or their Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolving Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Parent Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  The Existing Letters of Credit shall be
deemed to have been issued hereunder, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance, unless the Required Lenders have approved such expiry date; or

 

(B)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date; provided, that a Letter of Credit may expire up to
one year beyond the Letter of Credit Expiration Date so long as the Borrowers
Cash Collateralize one hundred and five percent (105%) of the face amount of
such Letter of Credit no later than 30 days prior to the Letter of Credit
Expiration Date.

 

37

--------------------------------------------------------------------------------


 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it (for which the L/C
Issuer is not otherwise compensated hereunder);

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)          the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)         any Revolving Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrowers or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(vi)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Parent Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer.  Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the L/C Issuer may reasonably require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Parent Borrower shall furnish to the L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
the Parent Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall (and shall not,
if it has received such a notice), on the requested date, issue a Letter of
Credit for the account of the relevant Borrower or other Credit Party (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to

 

39

--------------------------------------------------------------------------------


 

the product of such Revolving Lender’s Applicable Percentage of the Aggregate
Revolving Commitments times the amount of such Letter of Credit.

 

(iii)          If the Parent Borrower so requests in a Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a date
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (except as set forth in
Section 2.03(a)(ii)(B)); provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Lender or the Parent Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Parent Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(v)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Parent Borrower and the Administrative Agent thereof.  In the case of
a Letter of Credit denominated in an Alternative Currency, the Borrowers shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Parent Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Parent Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrowers shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency.  If
the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative

 

40

--------------------------------------------------------------------------------


 

Currency) (the “Unreimbursed Amount”), and the amount of such Lender’s
Applicable Percentage thereof.  In such event, the Borrowers shall be deemed to
have requested a Committed Borrowing of Base Rate Committed Revolving Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Committed Revolving Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(b)(v) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(vi)          Each Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Revolving Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars and such funds shall be applied to reimburse the L/C Issuer
for the applicable draw under the Letter of Credit.

 

(vii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Committed Revolving Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(b)(vi) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(viii)        Until each Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(b) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(ix)           Each Lender’s obligation to make Committed Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(b), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Credit Parties, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Revolving Loans pursuant to this Section 2.03(b) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any

 

41

--------------------------------------------------------------------------------


 

payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(x)            If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(b) by the time
specified in Section 2.03(b)(vi), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (excluding such interest and
fees) shall constitute such Lender’s Committed Revolving Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (x) shall be conclusive absent manifest error.

 

(c)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(b), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(b)(v) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause (c)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(d)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of

 

42

--------------------------------------------------------------------------------


 

such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any Subsidiary.

 

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(e)           Role of L/C Issuer.  Each Revolving Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude a Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(d); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or

 

43

--------------------------------------------------------------------------------


 

exemplary, damages suffered by a Borrower which the Borrower proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit or the L/C Issuer’s payment under
any Letter of Credit without presentation to it of a draft, certificates and/or
other documents that substantially comply with the terms and conditions of the
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(f)            Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Parent Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each Letter of Credit.

 

(g)           Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage in Dollars a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03(a)(iii) shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments, if any, in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such
fee, if any, retained by the Borrowers, if they have provided Cash Collateral in
respect of such Defaulting Lender’s Fronting Exposure, or if the Borrowers have
not provided Cash Collateral in respect of such Fronting Exposure, payable to
the L/C Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(h)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee per annum with respect to each Letter of Credit,
equal to the rate per annum specified in the Fee Letter.  The amount of such
fronting fees shall be determined on a quarterly basis in arrears, and due and
payable on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Borrowers shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to

 

44

--------------------------------------------------------------------------------


 

letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(i)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(j)            Letters of Credit Issued for Other Credit Parties or
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, another
Credit Party or a Subsidiary, the Borrowers shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrowers hereby acknowledge that the issuance of Letters of Credit for the
account of other Credit Parties or Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Credit Parties and Subsidiaries.

 

(k)           Outstanding Letters of Credit.  The L/C Issuer shall deliver to
the Administrative Agent, for distribution to the Revolving Lenders, an
accounting of all Letters of Credit outstanding as of the end of each fiscal
quarter of the Guarantor.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) in Dollars to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Revolving Loans and L/C Obligations of the
Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Committed Revolving Loans of any Revolving Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolving Loans denominated in
Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, such Lender’s Alternative Currency Risk Participations in
Revolving Loans denominated in Alternative Currencies advanced by the
Alternative Currency Fronting Lender for such Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment, (iii) the Outstanding Amount of the Swing Line Loans shall not
exceed the Swing Line Sublimit and (iv) the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative

 

45

--------------------------------------------------------------------------------


 

Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the Borrower that is requesting a Swing Line Borrowing, (ii) the
amount to be borrowed, which shall be a minimum of $100,000, and (iii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer.  Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof.  Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will (and will
not, if it has received such notice), not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the relevant Borrower at its office by crediting the account
of the relevant Borrower (or the account of the Parent Borrower as agent for the
relevant Borrower to the extent that the Swing Line Loan is being made to such
other Borrower) on the books of the Swing Line Lender in Same Day Funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Committed Revolving Loan in an amount equal to
such Revolving Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Committed
Revolving Loans, but subject to the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Parent Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan for the account of any Revolving Lender) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the date specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Revolving
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Base Rate Committed Revolving Loan in accordance with Section 2.04(c)(i),
the request for Base Rate Committed Revolving Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Lender’s payment to the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing.  If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Committed Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Credit Parties, any Subsidiary or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Committed Revolving Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its

 

47

--------------------------------------------------------------------------------


 

Base Rate Committed Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Negotiated Rate Loans.

 

(a)           Negotiated Rate Loans.  Subject to the terms and conditions set
forth herein, each Revolving Lender, severally and for itself alone, may (but is
not obligated to) make one or more loans (each such loan, a “Negotiated Rate
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Negotiated Rate Sublimit, notwithstanding the fact that such
Negotiated Rate Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Revolving Loans and L/C Obligations of such
Lender may exceed the amount of such Lender’s Revolving Commitment; provided,
that Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments; and, provided, further, that Negotiated Rate Loans shall be
available to the Borrowers for periods of one day to 180 days, so long as two of
the three Debt Ratings from S&P, Moody’s or Fitch is BBB- or better (Baa3 or
better in the case of Moody’s).  It is understood that should a Lender make a
Negotiated Rate Loan, it shall not relieve such Lender from its obligation to
make its pro rata share of any future Committed Revolving Loan even if after
making such Committed Revolving Loan the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of such Lender, together with the
Outstanding Amount of its Negotiated Rate Loans, exceeds the amount of such
Lender’s Revolving Commitment.

 

(b)           Procedure for Negotiated Rate Loans.  The Parent Borrower may,
from time to time, approach one or more of the Lenders to determine whether such
Lender or Lenders will make one or more Negotiated Rate Loans.  The Parent
Borrower (for itself or acting as agent on behalf of any other Borrower) and any
Lender or Lenders shall, if each of them in their sole discretion elects to do
so, agree to enter into one or more Negotiated Rate Loans as part of such
proposed Negotiated Rate Borrowing on mutually agreed-upon terms, including the
Interest Period with respect thereto, and notify the Administrative Agent by
delivering a written Negotiated Rate Loan Notice from the Parent Borrower and
the Lender or Lenders proposing to make Negotiated Rate Loans before 12:00 Noon
on the date of the funding of such Negotiated Rate Loan, which shall be a
Business Day (the “Negotiated Rate Funding Date”).  Such Negotiated Rate Loan
Notice shall specify the Borrower that is requesting a Negotiated Rate Loan, the
amount of each Negotiated Rate Loan that such Lender or Lenders will make as
part of such proposed Negotiated Rate Borrowing, the Negotiated Rate Funding
Date, the date or dates of maturity thereof, which date or dates may not occur
after the Revolving Maturity Date, the rate or rates of interest applicable
thereto and all other terms thereof.  Each Negotiated Rate Loan shall be made
pursuant to a Negotiated Rate Loan Notice.  In lieu of delivering the written
Negotiated Rate Loan Notice described above, the Parent Borrower may give the
Administrative Agent telephonic notice of any Negotiated Rate Borrowing by the
time required under this clause (b), provided that such telephonic notice shall
be confirmed by delivery of a written Negotiated Rate Loan Notice to the
Administrative Agent by no later than 2:00 p.m., on the date of such telephonic
notice.

 

(c)           Funding of Negotiated Rate Loans.  No later than 2:00 p.m. on the
Negotiated Rate Funding Date, each applicable Lender will make available to the
Administrative Agent in Dollars and immediately available funds at the office of
the Administrative Agent at its address set forth on the signature pages hereof
the Negotiated Rate Loan, if any, to be made by such Lender as part of the

 

48

--------------------------------------------------------------------------------


 

Negotiated Rate Borrowing to be made on such date in the manner provided above. 
Upon receipt by the Administrative Agent of all such funds, the Administrative
Agent shall disburse to the relevant Borrower on such date such Negotiated Rate
Loan in like funds at such Borrower’s account (or the account of the Parent
Borrower as agent for the relevant Borrower to the extent such funds are in
respect of Negotiated Rate Loans made to such other Borrower) specified in the
relevant Negotiated Rate Loan Notice.  The Administrative Agent may, but shall
not be required to, advance on behalf of any Lender such Lender’s Negotiated
Rate Loan on the date a Negotiated Rate Loan is made unless such Lender shall
have notified the Administrative Agent prior to such date that it does not
intend to make available such Negotiated Rate Loan on such date.  If the
Administrative Agent makes such advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Lender on whose behalf such
advance was made, and if such Lender does not pay the Administrative Agent the
amount of such advance on demand, the Borrowers shall promptly repay such amount
to the Administrative Agent.  Until such amount is repaid to the Administrative
Agent by such Lender or the Borrowers, such advance shall be deemed for all
purposes to be a Negotiated Rate Loan made by the Administrative Agent.  In such
event, if a Lender has not in fact made its share of the applicable Negotiated
Rate Loan available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. 
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

2.06        Prepayments.

 

(a)           The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time, voluntarily prepay
Committed Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five
Business Days, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (C) on the date of prepayment of Base
Rate Committed Revolving Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount the Dollar Equivalent of which is $500,000 or a whole multiple of
$100,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment (including, in the event such
prepayment is of a Revolving Loan denominated in an Alternative Currency, each
Alternative Currency Funding Lender’s Alternative Currency Funding Applicable
Percentage of such payment).  If such notice is given by the Parent Borrower,
the Borrowers

 

49

--------------------------------------------------------------------------------


 

shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, however, that a
notice of voluntary prepayment may state that such notice is conditioned upon an
event, such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of the proceeds from a Disposition, in which case such notice of
prepayment may be revoked by the Parent Borrower if such condition is not
satisfied.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment made pursuant to this clause
(a) shall be made ratably among the Revolving Lenders in accordance with their
respective Applicable Percentages of the Committed Revolving Loans.

 

(b)           The Borrowers may, upon notice by the Parent Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Parent Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice of prepayment may be
revoked by the Parent Borrower if such condition is not satisfied.

 

(c)           The Borrowers may, upon notice by the Parent Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Negotiated Rate Loans in whole or in part without premium or penalty (unless the
relevant Borrower and the applicable Lender have otherwise agreed, in which case
such Loan may be prepaid in accordance with such agreement); provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. on the requested date of prepayment of such Negotiated Rate Loans;
(ii) the Lender or Lenders making the Negotiated Rate Loan have consented to
such prepayment; and (iii) unless agreed to by the applicable Lender and the
Administrative Agent (such consent not to be unreasonably withheld), any
prepayment of Negotiated Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment.  The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Parent Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice of prepayment may be
revoked by the Parent Borrower if such condition is not satisfied.  Any
prepayment of a Negotiated Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts as may be
agreed to by the relevant Borrower and the Lender or Lenders making such
Negotiated Rate Loan.

 

(d)           If the Administrative Agent notifies the Parent Borrower at any
time that (i) the Total Revolving Outstandings at such time exceed an amount
equal to one hundred and five percent (105%) of the Aggregate Revolving
Commitments then in effect, (ii) the L/C Obligations at such time exceed the

 

50

--------------------------------------------------------------------------------


 

Letter of Credit Sublimit then in effect, (iii) the Swing Line Loans outstanding
at such time exceed the Swing Line Sublimit then in effect, (iv) the Negotiated
Rate Loans outstanding at such time exceed the Negotiated Rate Sublimit then in
effect, or (v) the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to one hundred and five percent
(105%) of the Alternative Currency Sublimit then in effect, the Borrowers shall
immediately (and within five (5) Business Days in the case of the Alternative
Currency Sublimit) prepay the applicable Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however,
that, subject to the provisions of Section 2.17(a)(iv), the Borrowers shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the Committed Revolving
Loans, the Swing Line Loans and the Negotiated Rate Loans, the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

 

2.07        Termination or Reduction of Revolving Commitments.

 

(a)           Unless previously terminated, the Revolving Commitments will
terminate on the Revolving Maturity Date.

 

(b)           The Parent Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Commitments, or from time to time permanently
reduce the Aggregate Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 Noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Parent Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, (A) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the
Outstanding Amount of Letters of Credit would exceed the Letter of Credit
Sublimit, (C) the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit, (D) the Outstanding Amount of Negotiated Rate Loans would exceed
the Negotiated Rate Sublimit or (E) the Outstanding Amount of all Loans
denominated in Alternative Currencies exceeds an amount equal to one hundred and
five percent (105%) of the Alternative Currency Sublimit.  Each notice of
termination shall specify such election to terminate and the effective date
thereof.  The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Revolving
Commitments.  The amount of any such Aggregate Revolving Commitment reduction
shall not be applied to the Alternative Currency Sublimit or the Letter of
Credit Sublimit unless otherwise specified by the Parent Borrower.  Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.  A notice delivered by the Parent Borrower pursuant to this
Section 2.07 may state that such notice is conditioned upon an event, such as
the effectiveness of other credit facilities, the receipt of proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of proceeds
from a Disposition, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

2.08        Repayment.

 

(a)           The Borrowers shall repay to the Revolving Lenders on the
Revolving Maturity Date, unless accelerated sooner pursuant to Section 8.02, the
entire outstanding principal balance of all Committed Revolving Loans, Swing
Line Loans, Negotiated Rate Loans and all L/C Obligations, together with accrued
but unpaid interest, fees and all other sums with respect thereto.

 

51

--------------------------------------------------------------------------------


 

(b)           The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Maturity Date.

 

2.09        Interest.

 

(a)           Applicable Interest.  Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Committed Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) each
Negotiated Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the amount agreed
to between the relevant Borrower and the Lender as set forth in the Negotiated
Rate Loan Notice.

 

(b)           Default Interest.

 

(i)            If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest Payment Date.  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)           Interest Act (Canada).  For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder

 

52

--------------------------------------------------------------------------------


 

and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.

 

(e)           Alternative Currency Fronting Lender.  Interest on any Revolving
Loan in an Alternative Currency advanced by the Alternative Currency Fronting
Lender shall be for the benefit of the Alternative Currency Fronting Lender, and
not any Alternative Currency Participating Lender, until the applicable
Alternative Currency Participating Lender has funded its participation therein
to the Alternative Currency Fronting Lender.

 

2.10        Fees.

 

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

 

(a)           Facility Fee.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage, a facility fee in Dollars equal to the Facility Fee Rate times the
actual daily amount of the Aggregate Revolving Commitments (or, if the Aggregate
Revolving Commitments have terminated, on the Outstanding Amount of all
Committed Revolving Loans, Swing Line Loans, Negotiated Rate Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18.  The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears (calculated on a
360-day basis) on the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Revolving
Maturity Date (and, if applicable, thereafter on demand).  The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Facility Fee Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Facility Fee Rate separately for each period during such
quarter that such Facility Fee Rate was in effect.

 

(b)           Other Fees.

 

(i)            The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter and the Engagement Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, absent manifest error.

 

(ii)           The Borrowers shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, absent manifest error.

 

(c)           Alternative Currency Fronting Fee.  The Borrowers shall pay
directly to the Alternative Currency Fronting Lender, for its own account, in
Dollars, a fronting fee with respect to the portion of each Committed Borrowing
in an Alternative Currency advanced by such Alternative Currency Fronting Lender
for an Alternative Currency Participating Lender (but excluding the portion of
such advance constituting the Alternative Currency Fronting Lender’s Applicable
Percentage of such Committed Borrowing as an Alternative Currency Funding
Lender), equal to 0.125% times such portion of such Committed Borrowing,
computed on the

 

53

--------------------------------------------------------------------------------


 

Dollar Equivalent of such Committed Borrowing, such fee to be payable on the
date of such Committed Borrowing.

 

2.11        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.12        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.13        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to

 

54

--------------------------------------------------------------------------------


 

principal of and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrowers are prohibited by any Law from making
any required payment hereunder in an Alternative Currency, the Borrowers shall
make such payment in Dollars in an amount equal to the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein, including without limitation the Alternative Currency
Fronting Lender’s Alternative Currency Funding Applicable Percentage of any
payment made with respect to any Revolving Loan as to which any Alternative
Currency Participating Lender has not funded its Alternative Currency Risk
Participation) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a date
other than a Business Day, such due date shall be extended to the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
Noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to the Loans constituting such
Borrowing.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  In the event the Borrowers pay such amount to
the Administrative Agent, then such amount shall reduce the principal amount of
such Borrowing.  If such Lender pays its share of the applicable Committed
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Revolving Loan included in such Committed Borrowing. 
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

55

--------------------------------------------------------------------------------


 

(ii)           Payments by the Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Parent
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Revolving Loans (including Revolving Loans
denominated in Alternative Currencies in the event they are Alternative Currency
Funding Lenders), to fund participations in Letters of Credit and Swing Line
Loans, to make payments pursuant to Section 10.04(c) and to fund Alternative
Currency Risk Participations (if they are Alternative Currency Participating
Lenders) are several and not joint.  The failure of any Lender to make any
Committed Revolving Loan (including Revolving Loans denominated in an
Alternative Currency in the event it is an Alternative Currency Funding Lender),
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed
Revolving Loan (including Revolving Loans denominated in an Alternative Currency
in the event it is an Alternative Currency Funding Lender), to purchase its
participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans made by it, the participations in L/C Obligations
or in Swing Line Loans or the Alternative Currency Risk Participations held by
it (but not including any amounts applied by the Alternative Currency Fronting
Lender to Revolving Loans in respect of Alternative Currency Risk Participations
that have not yet been funded in accordance with the terms of this Agreement)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Revolving Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such

 

56

--------------------------------------------------------------------------------


 

greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Revolving
Loans and subparticipations in L/C Obligations, Swing Line Loans and Alternative
Currency Risk Participations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Revolving
Loans or such other amounts owing them, as applicable, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section 2.14 shall not be construed to
apply to (x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Revolving Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 2.14 shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

2.15        Extension of Revolving Maturity Date.

 

(a)           Requests for Extension.  The Parent Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 30 days prior to the Initial Maturity Date, elect that
the Lenders extend the Revolving Maturity Date for an additional year from the
Initial Maturity Date.

 

(b)           Confirmation by Administrative Agent.  The Administrative Agent
shall confirm receipt of the Parent Borrower’s notice delivered pursuant to
Section 2.15(a) no later than the date that is 15 days prior to the Initial
Maturity Date (or, if such date is not a Business Day, on the next preceding
Business Day).

 

(c)           Extension of Revolving Maturity Date.  If (and only if) the
conditions precedent set forth in Section 2.15(d) have been met, then, effective
as of the Initial Maturity Date, the Revolving Maturity Date shall be extended
to the date falling one year after the Initial Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day).

 

(d)           Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, (i) the Parent Borrower shall deliver to the
Administrative Agent a certificate of the Parent Borrower dated as of the
Initial Maturity Date signed by a Responsible Officer (x) certifying and
attaching the resolutions adopted by each of the Credit Parties approving or
consenting to such extension and (y) certifying that (1) the representations and
warranties contained in Article V and in the other Loan Documents are true and
correct in all material respects on and as of the Initial Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they

 

57

--------------------------------------------------------------------------------


 

were true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 and (2) as of the Initial Maturity Date, and
immediately after giving effect to such extension, no Default exists and
(ii) the Borrowers shall pay to the Lenders on the Initial Maturity Date a fee
(to be shared among the Lenders based upon their Applicable Percentages of the
Aggregate Revolving Commitments) equal to the product of (x) 0.15% multiplied by
(y) the then Aggregate Revolving Commitments.

 

(e)           Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Section 10.01 to the contrary.

 

2.16        Increase in Revolving Commitments.

 

(a)           Request for Increase.  From time to time, the Borrowers shall have
the right to increase the Aggregate Revolving Commitments; provided that (i) no
Default has occurred and is continuing, (ii) each increase must be in a minimum
amount of $10,000,000 and in integral multiples of $5,000,000 in excess thereof
(or such other amounts as are agreed to by the Parent Borrower and the
Administrative Agent), and (iii) the Aggregate Revolving Commitments cannot be
increased to an amount in excess of $2,500,000,000 less the amount of any prior
permanent reductions in the Aggregate Revolving Commitments under
Section 2.07(b).  At the time of sending such notice, the Parent Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Revolving Lenders).

 

(b)           Lender Elections to Increase.  Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.  Any such increase
shall be syndicated on a best efforts basis and no Lender shall be required to
increase its Revolving Commitment to facilitate such increase.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Parent Borrower and each Revolving Lender
of the Revolving Lenders’ responses to each request made hereunder.  Subject to
the approval of the Administrative Agent and the L/C Issuer (which approvals
shall not be unreasonably withheld), the Parent Borrower may also invite
additional Eligible Assignees to become Revolving Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Revolving
Commitments are increased in accordance with this Section 2.16, the
Administrative Agent and the Parent Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Parent Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Parent Borrower shall deliver to the Administrative Agent
a certificate of the Parent Borrower dated as of the Increase Effective Date
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by each of the Credit Parties approving or consenting to such increase,
and (ii) certifying that (A) the representations and warranties contained in
Article V and in the other Loan Documents are true

 

58

--------------------------------------------------------------------------------


 

and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) as of
the Increase Effective Date, and immediately after giving effect to such
increase, no Default exists.  The Borrowers shall prepay any Committed Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Revolving Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Revolving Commitments
under this Section 2.16 and shall provide a Note to any new Revolving Lender
joining on the Increase Effective Date, if requested.

 

(f)            Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Sections 2.14 or 10.01 to the contrary.

 

(g)           Fees.  The Borrowers shall pay such fees to the Administrative
Agent, for its own account and for the benefit of the Revolving Lenders
providing such additional Revolving Commitments, as determined at the time of
such increase.

 

2.17        Cash Collateral.

 

(a)           Certain Credit Support Events.

 

(i)            (A) Upon the request of the Administrative Agent or the L/C
Issuer (x) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(y) if, as of the Letter of Credit Expiration Date, any L/C Obligation (other
than in respect of an Extended Letter of Credit) for any reason remains
outstanding or (B) upon the request of the Administrative Agent pursuant to
Section 8.02, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.

 

(ii)           If at any time that there shall exist a Defaulting Lender,
promptly upon the request of the Administrative Agent, the L/C Issuer, the Swing
Line Lender or the Alternative Currency Fronting Lender, the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by such Defaulting Lender).

 

(iii)          In addition, if the Administrative Agent notifies the Parent
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds one hundred and five percent (105%) of the Letter of Credit
Sublimit then in effect, then, within five Business Days after receipt of such
notice, the Borrowers shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit; provided that Cash Collateral provided
pursuant to this Section 2.17(a)(iii) shall be refunded to the Borrowers when
the Outstanding Amount of all L/C Obligations is less than 105% of the Letter of
Credit Sublimit then in effect.

 

(iv)          The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided as required in the

 

59

--------------------------------------------------------------------------------


 

reasonable judgment of the Administrative Agent in order to protect against the
results of exchange rate fluctuations.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America.  Each of the
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender and the Alternative Currency Fronting Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c).  If at any time the Administrative Agent reasonably determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an aggregate amount equal to
the excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under or applied pursuant to any of
this Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06, 2.18 or 8.02 in respect of
Letters of Credit, Swing Line Loans or Alternative Currency Risk Participations
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations in Swing Line Loans or obligations to fund
Alternative Currency Risk Participations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly (and in any event within two (2) Business Days), together with all
interest, if any, that has accrued on such amount, following (i) the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by (x) the cure or waiver of the relevant Event of Default in respect
of Cash Collateral provided pursuant to Section 8.02 and (y) the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)), (ii) as provided in
Section 2.17(a)(iii) (solely to the extent described therein) or (iii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrowers (including any interest thereon) shall not be released
during the continuance of a Default or an Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03 during the continuance of an Event of Default), and
(y) the Person providing Cash Collateral and the L/C Issuer, Swing Line Lender
or Alternative Currency Fronting Lender, as applicable, may agree that Cash
Collateral (including any interest thereon) shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

60

--------------------------------------------------------------------------------


 

2.18        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer, the
Swing Line Lender or the Alternative Currency Fronting Lender hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit or any Alternative Currency Risk Participation; fourth, as the Parent
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  Such Defaulting Lender (x) shall not be entitled
to receive any facility fee on unfunded amounts pursuant to Section 2.10(a) for
any period during which that Lender is a Defaulting Lender except only to the
extent allocable to the sum of (1) the Outstanding Amount of the Committed
Revolving Loans funded by it, (2) its Applicable

 

61

--------------------------------------------------------------------------------


 

Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided (or is deemed to have provided) Cash Collateral pursuant
to Section 2.03(a)(iii), Section 2.17 or Section 2.18(a)(ii), as applicable, and
(3) its Alternative Currency Participant’s Share of all Revolving Loans
denominated in Alternative Currencies for which it is deemed to have provided
Cash Collateral pursuant to Section 2.17 or Section 2.18(a)(ii), as applicable
(and the Borrowers shall (A) be required to pay to each of the L/C Issuer, the
Swing Line Lender and the Alternative Currency Fronting Lender, as applicable,
the amount of such facility fee allocable to its Fronting Exposure arising from
such Defaulting Lender (solely to the extent not Cash Collateralized by the
Borrowers) and (B) not be required to pay the remaining amount of such facility
fee that otherwise would have been required to have been paid to such Defaulting
Lender), and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(g).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans or Alternative Currency Risk Participations pursuant to Sections 2.02,
2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans and Alternative Currency Risk Participations shall not exceed the positive
difference, if any, of (1) the Revolving Commitment of such non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Committed Revolving
Loans of such Lender.

 

(b)           Defaulting Lender Cure.  If the Parent Borrower, the
Administrative Agent, the Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans and Alternative Currency Risk Participations to be
held on a pro rata basis by the Revolving Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

2.19        Joint and Several Liability.

 

(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

 

62

--------------------------------------------------------------------------------


 

(b)           Each of the Borrowers hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers with respect to the payment and performance
of all of the Obligations arising under this Agreement and the other Loan
Documents, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

 

(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the obligations hereunder as and when due or
to perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

 

(d)           The obligations of each Borrower under the provisions of this
Section 2.19 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

(e)           Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement) or of
any demand for any payment under this Agreement (except to the extent demand is
expressly required to be given pursuant to the terms of this Agreement), notice
of any action at any time taken or omitted by the Lenders under or in respect of
any of the Obligations hereunder, any requirement of diligence and, generally,
all demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. 
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or any failure to act on the part of the Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.19,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.19, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.19
shall not be discharged except by performance and then only to the extent of
such performance.  The obligations of each Borrower under this Section 2.19
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower or any Lender.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

 

(f)            The provisions of this Section 2.19 are made for the benefit of
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the Alternative
Currency Fronting Lender (as applicable) and the Lenders and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
exercise any of its rights against any of the

 

63

--------------------------------------------------------------------------------


 

other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy.  The provisions of this
Section 2.19 shall remain in effect until all of the Obligations hereunder shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section 2.19 will forthwith be reinstated and in effect
as though such payment had not been made.

 

(g)           Notwithstanding any provision to the contrary contained herein or
in any other Loan Document, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law or any
Debtor Relief Laws.

 

(h)           The Borrowers hereby agree as among themselves that, in connection
with payments made hereunder, each such Person shall have a right of
contribution from each other Borrower in accordance with applicable Laws.  Such
contribution rights shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been irrevocably paid in
full and the Revolving Commitments relating thereto shall have expired or been
terminated, and none of the Borrowers shall exercise any such contribution
rights until the Obligations have been irrevocably paid in full and the
Revolving Commitments relating thereto shall have expired or been terminated.

 

(i)            Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, no Foreign Borrower shall be liable for the
Obligations of the Parent Borrower.

 

2.20        Appointment of Parent Borrower as Agent for Credit Parties.

 

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
agent for all purposes under this Agreement and the other Loan Documents
(including, without limitation, with respect to all matters related to
Borrowings and the repayment of Loans and Letters of Credit as described in
Article II hereof).  Each of the Credit Parties acknowledges and agrees that
(a) the Parent Borrower may execute such documents as agent on behalf of such
Credit Party (whether as Borrower or Guarantor) as the Parent Borrower deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Parent
Borrower as agent on its behalf, (b) any notice or other communication delivered
by the Administrative Agent, the L/C Issuer, the Swing Line Lender, the
Alternative Currency Fronting Lender (as applicable) and any Lender hereunder to
the Parent Borrower shall be deemed to have been delivered to each of the Credit
Parties and (c) the Administrative Agent and each of the Lenders shall accept
(and shall be permitted to rely on) any document or agreement executed by the
Parent Borrower as agent on behalf of the Credit Parties (or any of them).  The
Borrowers shall act through the Parent Borrower (acting as agent for the
Borrowers) for all purposes under this Agreement and the other Loan Documents. 
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Agreement requires any Credit Party to interact in any manner
with the Administrative Agent or the Lenders, such Credit Party shall do so
through the Parent Borrower (acting as agent for the Borrowers).

 

64

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
provided that if any Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentations it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrowers shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Tax Indemnification.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrowers shall, and do hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, to the extent such Indemnified Taxes or Other Taxes are payable in
respect of any payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document or otherwise with respect to any Loan
Document or activities related thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Parent Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and do hereby, indemnify the Borrowers and
the Administrative Agent, and shall make payment in respect thereof, within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers and the
Administrative Agent) incurred by or asserted against the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a

 

65

--------------------------------------------------------------------------------


 

result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to the Borrowers or the Administrative Agent pursuant to Section 3.01(e). Each
Lender and the L/C Issuer hereby authorize the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.

 

(i)            Each Lender shall deliver to the Parent Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made by the Borrowers
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.

 

(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is resident for tax purposes in the United States:

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Law or reasonably
requested by the Parent Borrower or the Administrative Agent as will enable the
Borrowers or the Administrative Agent, as the case may be, to determine that
such Lender is not subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Parent Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Parent Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

66

--------------------------------------------------------------------------------


 

(i)            duly completed executed originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii)           duly completed executed originals of IRS Form W-8ECI,

 

(iii)          duly completed executed originals of IRS Form W-8IMY and all
required supporting documentation,

 

(iv)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of Section 881 (c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(v)           any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)           each Lender shall deliver to the Administrative Agent and the
Parent Borrower such documentation reasonably requested by the Administrative
Agent or the Parent Borrower sufficient for the Administrative Agent and the
Borrowers to comply with their obligations under FATCA and to determine whether
payments to such Lender are subject to withholding tax under FATCA.

 

(iii)          Each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which a Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
of the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
and without interest (other than any interest paid by the

 

67

--------------------------------------------------------------------------------


 

relevant Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market (each an “Affected Eurocurrency Rate Loan”),
then (a) such Lender shall promptly give written notice of such circumstances to
the Parent Borrower through the Administrative Agent, which notice shall (i) in
the case of any such restriction or prohibition with respect to an Alternative
Currency, include such Revolving Lender’s notification that it will thenceforth
be an Alternative Currency Participating Lender with respect to such Alternative
Currency, and (ii) be withdrawn whenever such circumstances no longer exist,
(b) the obligation of such Lender hereunder to make Affected Eurocurrency Rate
Loans, continue Affected Eurocurrency Rate Loans as such and, in the case of
Eurocurrency Rate Loans in Dollars, to convert a Base Rate Loan to an Affected
Eurocurrency Rate Loan shall forthwith be cancelled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Rate Loans, such Lender shall then have a commitment only to make a
Base Rate Loan when an Affected Eurocurrency Rate Loan denominated in Dollars is
requested and to purchase Alternative Currency Risk Participations when an
Affected Eurocurrency Rate Loan denominated in an Alternative Currency is
requested, (c) such Lender’s Loans then outstanding as Affected Eurocurrency
Rate Loans, denominated in Dollars, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by Law, and
(d) such Lender’s Loans then outstanding as Affected Eurocurrency Rate Loans, if
any, denominated in a Alternative Currency shall be immediately repaid by the
Borrowers on the last day of the then current Interest Period with respect
thereto (or such earlier date as may be required by any such requirement of Law)
together with accrued interest thereon.  If any such conversion or prepayment of
an Affected Eurocurrency Rate Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrowers shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 3.05.  Any Lender that is or becomes an Alternative Currency
Participating Lender with respect to any Alternative Currency pursuant to this
Section 3.02 or otherwise as provided in this Agreement shall promptly notify
the Administrative Agent and the Parent Borrower in the event that the
impediment resulting in its being or becoming an Alternative Currency
Participating Lender is alleviated in a manner such that it can become an
Alternative Currency Funding Lender with respect to such Alternative Currency.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for

 

68

--------------------------------------------------------------------------------


 

such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Parent Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e))
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank to the extent reflected in the Mandatory
Cost, other than as set forth below) or the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers

 

69

--------------------------------------------------------------------------------


 

will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitment of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the basis for and calculation of
the amount or amounts necessary to compensate such Lender or the L/C Issuer or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section 3.04 and delivered to the Parent Borrower, in detail
sufficient to enable the Borrowers to verify the computation thereof, shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Parent Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Borrowers shall pay to each
Lender, (i) so long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”) (except to the
extent that compensation for such required reserves is included in the Mandatory
Cost), additional interest on the unpaid principal amount of each Eurocurrency
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), and (ii) so long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Commitment
or Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which in each case
shall be due and payable on

 

70

--------------------------------------------------------------------------------


 

each date on which interest is payable on such Loan, provided the Parent
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent
Borrower;

 

(c)           any failure by the Borrowers to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 10.13; or

 

(e)           any change in the applicable Spot Rate between the date of funding
of an Alternative Currency Risk Participation pursuant to
Section 2.02(f)(iii) and the date of repayment by the Borrowers pursuant to
Section 2.02(f)(vi).

 

The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate

 

71

--------------------------------------------------------------------------------


 

or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.

 

The effectiveness of this Agreement and the obligation of the L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date
are subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement, executed and delivered
by the Administrative Agent, the Borrowers, the Guarantor and each Lender listed
on Schedule 2.01;

 

(ii)           a Note executed by the Borrowers in favor of each Lender
requesting a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and

 

72

--------------------------------------------------------------------------------


 

that each Credit Party is validly existing, in good standing and qualified to
engage in business in its state of organization and in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)           favorable opinions of Willkie Farr & Gallagher LLP, counsel to the
Credit Parties, addressed to the Administrative Agent and each Lender;

 

(vi)          a certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Section 4.02 have been satisfied; (B) the current
Debt Ratings; and (C) that, as of the date of the Closing Date, the Borrowers
are in pro forma compliance with the financial covenants contained in
Section 7.10 (and attaching the computations in reasonable detail satisfactory
to the Administrative Agent); and

 

(vii)         evidence that the Existing Credit Agreements have been or
concurrently with the Closing Date are being terminated and any indebtedness for
borrowed money thereunder has been repaid in full.

 

(b)           Any fees required to be paid by the Borrowers on or prior to the
Closing Date pursuant to the Loan Documents and all expenses required to be
reimbursed by the Borrowers on or prior to the Closing Date pursuant to the Loan
Documents shall have been paid, provided that invoices for such expenses have
been presented to the Parent Borrower a reasonable period of time prior to the
Closing Date (including, unless waived by the Administrative Agent, all
reasonable, documented, out-of-pocket fees, charges and disbursements of counsel
to the Administrative Agent, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent)).

 

(c)           The Credit Parties shall have provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02        Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Revolving
Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Credit Parties contained
in Article V or any other Loan Document, or which are contained in any document
required to be furnished at

 

73

--------------------------------------------------------------------------------


 

any time under or in connection herewith or therewith, shall be true and correct
in all material respects (except to the extent that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

 

(b)           No Default shall exist on the date of such Credit Extension, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the reasonable opinion of the
Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Revolving Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Parent Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.

 

Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated hereunder or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien or required payment could not reasonably be expected to have a
Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.

 

5.04        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Credit
Parties party thereto, enforceable against such Credit Parties in accordance
with its terms.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Consolidated Group as of the date thereof and its results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Guarantor and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness, in each case, to the extent required by GAAP.

 

(b)           In respect of any unaudited consolidated balance sheet of the
Consolidated Group delivered hereunder after the Closing Date and the related
unaudited consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on such date, such financial
statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein or as otherwise permitted pursuant to Section 1.03, (ii) fairly present
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Guarantor and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness, in each case, to the extent required by GAAP.

 

75

--------------------------------------------------------------------------------


 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a)  affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) as to which
there is a reasonable possibility of an adverse determination, and, if so
adversely determined, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.07        No Default.

 

No Credit Party nor any Subsidiary is in default beyond any applicable grace
period under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property and Valid Leasehold Interests; Liens.

 

(a)           Each of the Credit Parties and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or valid leasehold interests as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)           The property of the Credit Parties and their Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.

 

There are no existing Environmental Laws or claims alleging potential liability
or responsibility for the violation of any Environmental Law that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10        Insurance.

 

The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance with respect to their
owned properties with insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried under similar
circumstances by companies engaged in similar businesses and owning similar
properties in localities where the Credit Parties or the applicable Subsidiary
operates.

 

5.11        Taxes.

 

The Credit Parties and their Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees

 

76

--------------------------------------------------------------------------------


 

and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves with respect thereto, to the extent required by GAAP,
are maintained on the books of the applicable Person, or except where the
failure to take any of the foregoing actions could not reasonably be expected to
cause, individually or in the aggregate, a Material Adverse Effect.  To the
knowledge of the Credit Parties, there is no proposed tax assessment against any
Credit Party or any Subsidiary that would, if made, have a Material Adverse
Effect.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except for any such failures to
comply as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the knowledge of the
Parent Borrower, nothing has occurred which could reasonably be expected to
prevent, or cause the loss of, such qualification.  The Parent Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Parent
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Parent Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Parent Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Parent Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Sections 4069 or 4212(c) of ERISA; except
in each case referred to in clauses (i) through (v), to the extent that any such
event, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

5.13        Margin Regulations; Investment Company Act; REIT Status.

 

(a)           No Credit Party is engaged nor will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

 

(b)           No Credit Party is, nor is required to be, registered as an
“investment company” under the Investment Company Act of 1940.

 

(c)           The Guarantor meets all requirements to qualify as a REIT.

 

77

--------------------------------------------------------------------------------


 

5.14        Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Credit Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
actual results may differ materially from projections).

 

5.15        Compliance with Laws.

 

Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

5.16        [Reserved].

 

5.17        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.

 

5.18        Solvency.

 

Immediately after giving effect to the initial Credit Extensions made on the
Closing Date, (a) the fair value of the assets of the Credit Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and mature; and (c) no Credit Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

5.19        Taxpayer Identification Number.

 

Each Credit Party’s true and correct U.S. taxpayer identification number, if
any, is set forth on Schedule 5.19.

 

78

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Credit Party shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within five Business Days
following the date the Guarantor is required to file its Form 10-K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ending December 31,
2011), a consolidated balance sheet of the Consolidated Group as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

 

(b)           as soon as available, but in any event within five Business Days
following the date the Guarantor is required to file its Form 10-Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b-25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending September 30,
2011), an unaudited consolidated balance sheet of the Consolidated Group as at
the end of such fiscal quarter, and the related unaudited consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Guarantor’s fiscal year then ended, and the related unaudited statements
of stockholders’ equity and cash flows for the portion of the Guarantor’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, as applicable, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 

(c)           as soon as available, but in no event later than the date the
statements referred to in subsection (a) above are required to be delivered, an
annual forecast for the then-current fiscal year, prepared in a manner and in
the form of the forecast provided on the Closing Date or in such other form as
is reasonably acceptable to the Administrative Agent.

 

79

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Credit Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ending September 30, 2011), a duly
completed Compliance Certificate signed by a Responsible Officer;

 

(b)           promptly after any request by the Administrative Agent or any
Lender, copies of any management letters submitted to the board of directors (or
the audit committee of the board of directors) of the Guarantor by independent
accountants in connection with an audit of the accounts of the Guarantor;

 

(c)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of the Guarantor’s independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Guarantor, and copies of all annual, regular, periodic
and special reports and registration statements that the Guarantor may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by the Guarantor or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Guarantor or any
Subsidiary thereof; and

 

(f)            promptly, such additional information regarding the business,
financial or corporate affairs of the Guarantor or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Guarantor’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative

 

80

--------------------------------------------------------------------------------


 

Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) the Parent Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent Borrower shall notify the Administrative Agent (by telecopier or
electronic mail), which shall notify each Lender, of the posting of any such
documents and, upon request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel that do not wish to
receive material non-public information with respect to the Credit Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ activities.  The Credit Parties hereby agree that so long as any
Credit Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07)
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall treat any Borrower Materials that
are not marked “PUBLIC” or that are marked “PRIVATE” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Credit Parties shall be under no obligation
to mark any Borrower Materials “PUBLIC.”

 

6.03        Notices.

 

Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any Material Adverse Effect that
has resulted from or could reasonably be expected to result from (i) any breach
or non-performance of, or any default under, a Contractual Obligation of a
Credit Party or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between a Credit Party or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting a Credit Party or any Subsidiary,
including pursuant to any applicable Environmental Laws; or (iv) (A) any renewal
or extension options applicable to any

 

81

--------------------------------------------------------------------------------


 

lease to which a Credit Party or any Subsidiary is a party, (B) to the knowledge
of any Credit Party, the existence of any condition which, with the giving of
notice or the passage of time, or both, would permit any lessee to cancel its
obligations under any lease to which a Credit Party or any Subsidiary is a
party, (C) receipt by a Credit Party of any notice that a lessee intends to
cease operations at any leased property prior to the expiration of the term of
the applicable lease (other than temporarily due to casualty, remodeling,
renovation or any similar causes) or (D) to the knowledge of any Credit Party,
any lessee or sub-lessee, if any, under any of the leases to which a Credit
Party or any Subsidiary is a party being the subject of any bankruptcy,
reorganization, insolvency or similar proceeding;

 

(c)           the information set forth in Section 6.13 at the times required
therein;

 

(d)           any material change in accounting policies or financial reporting
practices by the Guarantor or any Subsidiary; and

 

(e)           any announcement by Moody’s, S&P or Fitch of any change or
possible change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties have taken and propose to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all of its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves with respect thereto, to the extent required by
GAAP, are maintained on the books of the applicable Person, and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, in each
case in this Section 6.04 except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction not prohibited by Section 7.04 or 7.05, or
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

6.06        Maintenance of Properties.

 

(a)           Maintain, preserve and protect, or make contractual or other
provisions to cause to maintain, preserve or protect, all of its properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, in each case except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

 

(b)           make, or make contractual or other provisions to cause to be made,
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07        Maintenance of Insurance.

 

Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain,
with insurance companies, insurance with respect to its owned properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

6.08        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Credit Party or Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use proceeds from the Committed Revolving Loans to repay the amounts owed under
the Existing Credit Agreements and use the remainder of the Committed Revolving
Loans to refinance Indebtedness and for working capital, capital expenditures,
and other general corporate purposes,

 

83

--------------------------------------------------------------------------------


 

including Investments permitted by Section 7.02, dividends and distributions,
and acquisitions and developments.

 

6.12        REIT Status.

 

Operate their respective businesses at all times so as to satisfy all
requirements necessary to qualify and maintain the Guarantor’s qualification as
a real estate investment trust under Sections 856 through 860 of the Code.  The
Guarantor will maintain adequate records so as to comply with all record-keeping
requirements relating to its qualification as a real estate investment trust as
required by the Code and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file with
the IRS all returns and reports required thereby.

 

6.13        Employee Benefits.

 

(a) Comply with the applicable provisions of ERISA and the Code with respect to
each Plan, except where the failure to do so could not be reasonably be expected
to have a Material Adverse Effect, and (b) furnish to the Administrative Agent
(x) within five days after any Responsible Officer or any ERISA Affiliate knows
or has reason to know that an ERISA Event has occurred that, alone or together
with any other ERISA Event, could reasonably be expected to result in liability
of the Parent Borrower or any of its ERISA Affiliates in an aggregate amount
exceeding the Threshold Amount or the imposition of a Lien, a statement setting
forth details as to such ERISA Event and the action, if any, that the Parent
Borrower or ERISA Affiliate proposes to take with respect thereto, and (y) upon
request by the Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Parent
Borrower or any ERISA Affiliate with the IRS with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; (iii) all
notices received by the Parent Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agent shall reasonably request.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Credit Party shall not, nor shall it
permit any Subsidiary (except that Section 7.09 shall apply only to Wholly-Owned
Subsidiaries) to, directly or indirectly:

 

7.01        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens securing Indebtedness permitted under Section 7.03;

 

84

--------------------------------------------------------------------------------


 

(c)           Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

 

(e)           pledges or deposits or other Liens arising in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;

 

(f)            Liens and rights of setoff of banks and securities intermediaries
in respect of deposit accounts and securities accounts maintained in the
ordinary course of business;

 

(g)           the interests of lessees and lessors under leases or subleases of,
and the interest of managers or operators with respect to, real or personal
property made in the ordinary course of business;

 

(h)           Liens on property where such Credit Party or Subsidiary is insured
against such Liens by title insurance;

 

(i)            Liens on property acquired by a Credit Party or any Subsidiary
after the date hereof and which are in place at the time such properties are so
acquired and not created in contemplation of such acquisition;

 

(j)            Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;

 

(k)           Liens securing assessment bonds, so long as such Credit Party or
Subsidiary is not in default under the terms thereof;

 

(l)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(m)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(n)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;

 

85

--------------------------------------------------------------------------------


 

(o)           Liens solely on any cash earnest money deposits made by a Credit
Party or any Subsidiary in connection with any letter of intent or purchase
agreement;

 

(p)           assignments to a reverse Section 1031 exchange trust;

 

(q)           licenses of intellectual property granted in the ordinary course
of business; and

 

(r)            Liens on assets of a Credit Party or any Subsidiary securing
obligations under Swap Contracts.

 

7.02        Investments.

 

Make or allow Investments consisting of (a) loans to Persons who are not members
of the Consolidated Group, (b) unimproved land holdings and construction in
progress and (c) Investments in Joint Ventures to exceed, in the aggregate, for
clauses (a)-(c) above, at any one time outstanding, thirty-five percent (35%) of
Consolidated Gross Asset Value.  For purposes of this Section 7.02, the
aggregate Investment in Joint Ventures will be valued at book value as shown on
the consolidated balance sheet of the Guarantor, as determined in accordance
with GAAP.

 

7.03        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents; and

 

(b)           other Indebtedness; provided that (i) at the time of the
incurrence of such Indebtedness and after giving effect thereto (including any
Liens associated therewith) no Event of Default has occurred and is continuing
or would result therefrom and (ii) with respect to obligations of a Credit Party
in respect of Swap Contracts, such Swap Contracts shall be entered into in order
to manage existing or anticipated risk and not for speculative purposes.

 

7.04        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person
(other than the Parent Borrower) may merge with or into the Guarantor in a
transaction in which the Guarantor shall be the continuing or surviving Person,
(ii) any Person (other than the Guarantor) may merge with or into, consolidate
with or amalgamate with the Parent Borrower in a transaction in which the Parent
Borrower shall be the continuing or surviving Person, (iii) any Person may merge
with or into, consolidate with or amalgamate with any Subsidiary (other than the
Parent Borrower) in a transaction in which the continuing or surviving Person
shall be a Subsidiary, (iv) any Subsidiary (other than the Parent Borrower) may
merge with or into, consolidate with or amalgamate with any Person in order to
consummate an Investment permitted by Section 7.02 or a Disposition permitted by
Section 7.05, (v) any Subsidiary (other than the Parent Borrower) may merge into
the Guarantor or any other Subsidiary, and (vi) any Subsidiary may liquidate or
dissolve if the Credit Parties determine in good faith that such liquidation or
dissolution is in the best interests of the Credit Parties and is not materially
disadvantageous to the Lenders.

 

86

--------------------------------------------------------------------------------


 

7.05        Dispositions.

 

Make any Disposition of all or substantially all of the assets of the Credit
Parties and their Subsidiaries, taken as a whole, excluding any such
Dispositions among the Credit Parties and their Subsidiaries.

 

7.06        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, that, (i) the Guarantor
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Guarantor’s qualification as a
REIT, (ii) so long as no Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing or would result therefrom, the Guarantor and each
Subsidiary may declare or make, directly or indirectly, any Restricted Payment
required to avoid the payment of federal or state income or excise tax, (iii) so
long as no Default shall have occurred and be continuing or would result
therefrom, the Guarantor and each Subsidiary may purchase, redeem, retire,
acquire, cancel or terminate the Guarantor’s Equity Interests  so long as after
giving effect thereto the Credit Parties are in compliance on a Pro Forma Basis
with the requirements of Section 7.10(e) and (iv) so long as no Default shall
have occurred and be continuing or would result therefrom, the Guarantor and
each Subsidiary may make any payment on account of any return of capital to the
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof).

 

7.07        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Credit Parties and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

 

7.08        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of a Credit Party
(other than a Subsidiary), whether or not in the ordinary course of business,
except (i) transactions on fair and reasonable terms substantially as favorable
to the Credit Party or such Subsidiary as would be obtainable by the Credit
Party or such Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate or (ii) payments of compensation,
perquisites and fringe benefits arising out of any employment or consulting
relationship in the ordinary course of business, (iii) payments of Restricted
Payments permitted by this Agreement, or (iv) transactions between or among the
Guarantor, the Borrowers and any Wholly-Owned Subsidiary.

 

7.09        Burdensome Agreements.

 

Enter into, assume or otherwise be bound, or permit any Wholly-Owned Subsidiary
to enter into, assume or otherwise be bound, by any Negative Pledge other than
(i) any Negative Pledge contained in an agreement entered into in connection
with any Indebtedness that is permitted pursuant to Section 7.03, which
Indebtedness is of a type, as determined by the Guarantor in good faith, that
customarily includes a Negative Pledge; (ii) any Negative Pledge required by
Law; (iii) Negative Pledges contained in (x) the agreements set forth on
Schedule 7.09; (y) any agreement relating to the sale of any Subsidiary or any
assets pending such sale, provided that in any such case, the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale;
or (z) any agreement in effect at the time any Person becomes a Wholly-Owned
Subsidiary so long as such agreement was not entered into in

 

87

--------------------------------------------------------------------------------


 

contemplation of such Person becoming a Wholly-Owned Subsidiary and such
restriction only applies to such Person and/or its assets, and (iv) customary
provisions in leases, licenses and other contracts restricting the assignment
thereof; in each case as such agreements, leases or other contracts may be
amended from time to time and including any renewal, extension, refinancing or
replacement thereof, provided that, with respect to any agreement described in
clause (iii), such amendment, renewal, extension, refinancing or replacement
does not contain restrictions of the type prohibited by this Section 7.09 that
are, in the aggregate, more onerous in any material respect on the Credit Party
or any Wholly-Owned Subsidiary than the restrictions, in the aggregate, in the
original agreement.

 

7.10        Financial Covenants.

 

(a)           Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio to be greater than sixty percent (60%) as of the end of any
fiscal quarter.  Notwithstanding the foregoing, the Credit Parties shall be
permitted to increase the maximum Consolidated Total Leverage Ratio to sixty
five percent (65%) for any fiscal quarter in which a Significant Acquisition
occurs and for the consecutive fiscal quarter immediately thereafter.

 

(b)           Consolidated Secured Debt Leverage Ratio.  Permit the Consolidated
Secured Debt Leverage Ratio to be greater than thirty percent (30%) as of the
end of any fiscal quarter.

 

(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.50 to 1.00 as of the end of any
fiscal quarter.

 

(d)           Consolidated Unsecured Leverage Ratio.  Permit the Consolidated
Unsecured Leverage Ratio to be greater than sixty percent (60%) as of the end of
any fiscal quarter.  Notwithstanding the foregoing, the Credit Parties shall be
permitted to increase the maximum Consolidated Unsecured Leverage Ratio to sixty
five percent (65%) for any fiscal quarter in which a Significant Acquisition
occurs and for the consecutive fiscal quarter immediately thereafter.

 

(e)           Consolidated Adjusted Net Worth.  Permit the Consolidated Adjusted
Net Worth to be, as of the end of any fiscal quarter, less than the sum of
(i) 75% of Consolidated Adjusted Net Worth for the most recent fiscal quarter
ended prior to the Closing Date plus (ii) eighty five percent (85%) of Net Cash
Proceeds from all Public Equity Issuances subsequent to the Closing Date.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  The Credit Parties fail to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation, or (ii) within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

88

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.  The Credit Parties or any of their
Subsidiaries fail to perform or observe any term, covenant or agreement
contained in any of Section 6.03 or 6.05 or Article VII and such failure
continues for five Business Days; or

 

(c)           Other Defaults.  The Credit Parties or any of their Subsidiaries
fail to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days (or 60 days if such
failure is susceptible of being remedied within 60 days and the Credit Parties
or their Subsidiaries, as applicable, are diligently proceeding to remedy such
failure) after the receipt by the Parent Borrower of written notice of such
failure from the Administrative Agent (which notice will be given at the request
of any Lender); or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

(e)           Cross-Default.  (i) (A) Any Credit Party or any Subsidiary fails
(after giving effect to any notice or grace periods applicable thereto) to make
any required payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Recourse Indebtedness or fails to observe or perform any other agreement or
condition relating to any such Material Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, with the
giving of notice if required, such Material Recourse Indebtedness pursuant to
the terms thereof to be demanded or to become due or to require such Credit
Party or Subsidiary to repurchase, prepay, defease or redeem (automatically or
otherwise) or make an offer to repurchase, prepay, defease or redeem such
Material Recourse Indebtedness pursuant to the terms thereof, prior to its
stated maturity or (B) any Material Non-Recourse Indebtedness is not paid when
due at stated maturity or has been declared due and payable in full prior to its
stated maturity pursuant to the terms thereof or any other event occurs that
causes any Material Non-Recourse Indebtedness to be demanded or to become due or
to require such Credit Party or Subsidiary to repurchase, prepay, defease or
redeem (automatically or otherwise) or make an offer to repurchase, prepay,
defease or redeem such Material Non-Recourse Indebtedness pursuant to the terms
thereof, prior to its stated maturity; provided, that clauses (A) and (B) shall
not apply (1) if such Credit Party or Subsidiary is contesting, in good faith,
that such Material Non-Recourse Indebtedness has been validly declared due and
payable pursuant to the terms thereof or (2) to secured Indebtedness that
becomes due and payable as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Credit Party or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Credit Party or any Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by a Credit Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Credit Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any

 

89

--------------------------------------------------------------------------------


 

receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Credit Party or any
Material Subsidiary (i) a final non-appealable judgment or order that has not
been discharged for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent (x) not covered by independent third-party
insurance as to which the insurer does not dispute coverage or (y) for which the
applicable Credit Party or Material Subsidiary has not been indemnified), or
(ii) any one or more non-monetary final non-appealable judgments that have not
been discharged and that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)            ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all of the Obligations, ceases to be in full force and effect; or any Credit
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Credit Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any material provision of any Loan
Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.

 

8.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

90

--------------------------------------------------------------------------------


 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Credit Parties;

 

(c)           require that the Credit Parties Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

8.03        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

91

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Credit Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as otherwise expressly
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and the Credit Parties
shall not have rights as a third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  The foregoing provisions of this Section 9.02 shall likewise
apply to the Person serving as the Alternative Currency Fronting Lender.

 

92

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In

 

93

--------------------------------------------------------------------------------


 

determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.05        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Parent Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval (not to be unreasonably withheld or delayed) of the Parent Borrower
(unless an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Parent Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer (and
subject to the approval (not to be unreasonably withheld or delayed) of the
Parent Borrower (unless an Event of Default has occurred and is continuing)),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if any such potential successor is not classified as a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1, then the Parent Borrower shall have the right to
prohibit such potential successor from becoming the Administrative Agent in its
reasonable discretion; provided, further that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security on behalf of the Lenders or the L/C
Issuer until such time as a successor Administrative Agent is appointed
hereunder) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become

 

94

--------------------------------------------------------------------------------


 

vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06).  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer, Swing Line
Lender and Alternative Currency Fronting Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender and Alternative
Currency Fronting Lender, (b) the retiring L/C Issuer, Swing Line Lender and
Alternative Currency Fronting Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit and (d) the successor Alternative Currency Fronting Lender shall make
arrangements with the resigning Alternative Currency Fronting Lender for the
funding of all outstanding Alternative Currency Risk Participations.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agent, Co-Documentation Agents or Senior Managing Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to a Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

95

--------------------------------------------------------------------------------


 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10        Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion:

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any involuntary Disposition, or (iii) as approved in accordance
with Section 10.01; and

 

(b)           to release the Guarantor from its obligations under the Guaranty
if such Person ceases to be required to provide, as expressly provided herein,
the Guaranty as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
the Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.10.

 

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative

 

96

--------------------------------------------------------------------------------


 

Agent) authorized to act for, any other Lender.  The Administrative Agent shall
have the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders and the applicable
Credit Parties, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

 

(a)                                  extend the expiration date or increase the
amount of the Revolving Commitment of any Lender (or reinstate any Revolving
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder (including pursuant to Section 2.06) or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate, and (ii) waive
any obligation of the Borrowers to pay Letter of Credit Fees at the Default
Rate;

 

(d)                                 change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(e)                                  change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(f)                                    amend, modify, or waive any provision of
this Agreement or any other Loan Document affecting the rights or duties of the
Alternative Currency Fronting Lender without the written consent of the
Alternative Currency Fronting Lender;

 

(g)                                 change any provision of Section 1.06 or the
definition of “Alternative Currency” without the written consent of each Lender;
or

 

97

--------------------------------------------------------------------------------


 

(h)                                 release the Parent Borrower or Guarantor
from any Loan Document without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may only be amended, and the rights or privileges thereunder may
only be waived, in a writing executed by each of the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow
the Borrowers to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Credit Parties (i) to add one or more additional revolving credit
or term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

98

--------------------------------------------------------------------------------


 

(i)                                     if to the Credit Parties, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or Alternative
Currency Fronting Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Credit Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer provided pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Credit
Parties, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Credit Party, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the Credit
Parties, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to a Credit Party or
its securities for purposes of United States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers in accordance with Section 10.04.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and the L/C

 

100

--------------------------------------------------------------------------------


 

Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer, the Swing Line
Lender or the Alternative Currency Fronting Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer,
Swing Line Lender or Alternative Currency Fronting Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from enforcing
payments of amounts payable to such Lender pursuant to Sections 3.01, 3.04, 3.05
and 10.04 or from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party or any Subsidiary under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrowers shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers (including the reasonable fees, charges
and disbursements of one counsel, and, if applicable, one local counsel in each
material jurisdiction, for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, due diligence, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender, the L/C Issuer, the Swing Line
Lender, or the Alternative Currency Fronting Lender (including the fees, charges
and disbursements of counsel for the Administrative Agent, any Lender, the L/C
Issuer, Swing Line Lender or the Alternative Currency Fronting Lender; provided
that reimbursement for fees, charges and disbursements of additional counsel of
the Lenders will be limited to one additional counsel for all of the Lenders
(and one additional counsel per specialty area and one local counsel per
applicable jurisdiction), plus additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, the Agents and their Affiliates and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by a Credit Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the

 

101

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby or thereby (including,
without limitation, each Lender’s agreement to make Loans or the use or intended
use of the proceeds thereof) or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Credit Party
or any Subsidiary, or any Environmental Liability related in any way to a Credit
Party or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by a Credit
Party against an Indemnitee for breach in bad faith or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) result from
any litigation in which an Indemnitee and one or more Credit Parties are adverse
to each other, and in which the Credit Parties prevail on their claims and the
Indemnitee does not prevail on its defenses or its counterclaims interposed in
such litigation and such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Notwithstanding the foregoing, Section 3.01 shall be the sole
remedy for any indemnification claim in respect of Taxes.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section 10.04 to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing and without relieving the Borrowers of their
obligations with respect thereto, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Credit Party shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

102

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section 10.04 shall be payable not later than ten (10) Business Days after
demand therefor (accompanied by backup documentation to the extent available).

 

(f)                                    Survival.  The agreements in this
Section 10.04 shall survive the resignation of the Administrative Agent, the L/C
Issuer, the Swing Line Lender, the Alternative Currency Fronting Lender, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment or grant of a security
interest subject to the restrictions of subsection (f) of this Section 10.06
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans and Alternative
Currency Risk Participations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

103

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in
subsection (b)(i)(A) of this Section 10.06, the aggregate amount of the
Revolving Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Parent Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Revolving Commitment assigned, except that this
clause (ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 10.06 and, in addition:

 

(A)                              the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                                the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
of a Revolving Commitment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding);

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment of a Revolving Commitment; and

 

104

--------------------------------------------------------------------------------


 

(E)                                 the consent of the Alternative Currency
Fronting Lender (such consent not to be unreasonably withheld or delayed) shall
be required if upon effectiveness of the applicable assignment the proposed
assignee would be an Alternative Currency Participating Lender with respect to
any Alternative Currency.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to a Credit Party.  No such
assignment shall be made to a Credit Party or any Affiliate or Subsidiary of a
Credit Party.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Defaulting Lenders.  No such
assignment shall be made to a Defaulting Lender.

 

(viii)                        Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement

 

105

--------------------------------------------------------------------------------


 

that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 10.06.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrowers, the L/C Issuer, the Swing Line Lender and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or any Person
that would not constitute an Eligible Assignee, a Defaulting Lender or the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans and its Alternative Currency Risk Participations) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Parent Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Parent
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

106

--------------------------------------------------------------------------------


 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge, assign or grant a security interest in, all or any portion of its
rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment or grant of a
security interest to secure obligations to a Federal Reserve Bank; provided that
no such pledge or assignment or grant of a security interest shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee or grantee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer, Swing Line Lender
or Alternative Currency Fronting Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Parent Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Parent Borrower, resign as Swing Line Lender and/or (iii) upon
30 days’ notice to the Parent Borrower, resign as Alternative Currency Fronting
Lender.  In the event of any such resignation as L/C Issuer, Swing Line Lender
or Alternative Currency Fronting Lender, the Parent Borrower shall be entitled
to appoint from among the Lenders (with the applicable Lender’s consent) a
successor L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender
hereunder; provided, however, that no failure by the Parent Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C
Issuer, Swing Line Lender or Alternative Currency Fronting Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(b)).  If Bank of
America resigns as Swing Line Lender, it shall retain all rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Revolving Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  If the Alternative Currency Fronting Lender resigns as Alternative
Currency Fronting Lender, it shall retain all rights and obligations of the
Alternative Currency Fronting Lender hereunder with respect to all Alternative
Currency Risk Participations outstanding as of the effective date of its
resignation as the Alternative Currency Fronting Lender and all obligations of
the Borrowers or any other Lender with respect thereto (including the right to
require Alternative Currency Participating Lenders to fund any Alternative
Currency Risk Participations therein in the manner provided in
Section 2.02(f)).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and/or Alternative Currency Fronting Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

107

--------------------------------------------------------------------------------


 

10.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.16(c) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Parent Borrower, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Credit Party that the Administrative Agent, any such Lender or the
L/C Issuer reasonably believes is not bound by a duty of confidentiality to the
Credit Parties, (i) to any rating agency (provided such rating agencies are
advised of the confidential nature of such information and agree to keep such
information confidential) or (j) as reasonably required by any Lender or other
Person that would qualify as an Eligible Assignee hereunder (without giving
effect to the consent required under Section 10.06(b)(iii)) providing financing
to such Lender (provided such Lenders or such other Persons are advised of the
confidential nature of such information and agree to keep such information
confidential).

 

For purposes of this Section 10.07, “Information” means all information received
from any Credit Parties or any Subsidiary relating to a Credit Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by a Credit Party or any
Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest

 

108

--------------------------------------------------------------------------------


 

extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of a Credit Party against any and all of the Obligations of the
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

109

--------------------------------------------------------------------------------


 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01 after Required Lenders have
consented thereto, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the assignment fee specified in
Section 10.06(b) shall have been paid to or waived by the Administrative Agent;

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, funded Alternative
Currency Risk Participations and L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

110

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST A CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.

 

111

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

 

10.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Lead Arrangers are arm’s-length
commercial transactions between the Credit Parties and their Affiliates, on the
one hand, and the Administrative Agent, the Lenders and the Lead Arrangers, on
the other hand, (B) the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Credit Parties are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lender and each Lead Arranger each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Lead Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Lead Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Credit Parties and their Affiliates, and neither the Administrative Agent,
any Lender nor any Lead Arranger has any obligation to disclose any of such
interests to the Credit Parties or their Affiliates.  To the fullest extent
permitted by law, each Credit Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17                 USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties,

 

112

--------------------------------------------------------------------------------


 

which information includes the name and address of the Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act. 
The Parent Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

10.18                 Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

10.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law).  All of the Borrowers’ obligations under this Section 10.19
shall survive termination of the Aggregate Revolving Commitments and repayment
of all other Obligations hereunder.

 

ARTICLE XI

 

GUARANTY

 

11.01                 The Guaranty.

 

(a)                                  The Guarantor hereby guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantor hereby further agrees that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantor will promptly pay the same, without any demand or

 

113

--------------------------------------------------------------------------------


 

notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any of the other Loan Documents or other documents
relating to the Obligations, the obligations of the Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.

 

11.02                 Obligations Unconditional.

 

The obligations of the Guarantor under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.  The Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Aggregate Revolving
Commitments relating thereto have expired or been terminated.  Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to the Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including for the benefit of any creditor of
the Guarantor) or shall be subordinated to the claims of any Person (including
any creditor of the Guarantor).

 

114

--------------------------------------------------------------------------------


 

With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
Guaranty given hereby and of Credit Extensions that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03                 Reinstatement.

 

Neither the Guarantor’s obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantor under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and the Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

11.04                 Certain Waivers.

 

The Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Guaranteed Obligations or otherwise, (b)
it will not assert any right to require the action first be taken against the
Borrowers or any other Person or pursuit of any other remedy or enforcement of
any other right and (c) nothing contained herein shall prevent or limit action
being taken against the Borrowers hereunder, under the other Loan Documents or
the other documents and agreements relating to the Guaranteed Obligations or
from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantor shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of the Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Aggregate Revolving Commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that the Guarantor’s obligations hereunder be absolute, irrevocable, independent
and unconditional under all circumstances.

 

11.05                 Remedies.

 

The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII (and

 

115

--------------------------------------------------------------------------------


 

shall be deemed to have become automatically due and payable in the
circumstances provided in Article VIII) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantor for purposes of Section 11.01.

 

11.06                 Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

[Remainder of Page Intentionally Left Blank]

 

116

--------------------------------------------------------------------------------


 

Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.

 

 

BORROWERS:

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ T. Richard Riney

 

 

 

Name:

T. Richard Riney

 

 

 

Title:

Executive Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

 

VENTAS SSL ONTARIO III, INC.

 

 

 

 

 

 

 

 

By:

/s/ T. Richard Riney

 

 

 

Name:

T. Richard Riney

 

 

 

Title:

Executive Vice President and Associate Secretary

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

VENTAS, INC.

 

 

 

 

 

 

 

 

By:

/s/ T. Richard Riney

 

 

 

Name:

T. Richard Riney

 

 

 

Title:

Executive Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amie L. Edwards

 

 

Name:

Amie L. Edwards

 

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Amie L. Edwards

 

 

Name:

Amie L. Edwards

 

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Marc Costantino

 

 

Name:

Marc Costantino

 

 

Title:

Executive Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Thomas Randolph

 

 

Name:

Thomas Randolph

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Bosco

 

 

Name:

John Bosco

 

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Amy L. MacLearie

 

 

Name:

Amy L. MacLearie

 

 

Title:

AVP — Closing Officer

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Sean C. Dunne

 

 

Name:

Sean C. Dunne

 

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

 

 

By:

/s/ Debbie Brito

 

 

Name:

Debbie Brito

 

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Andrea Chen

 

 

Name:

Andrea Chen

 

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Brian Tuerff

 

 

Name:

Brian Tuerff

 

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Laura Auwerda

 

 

Name:

Laura Auwerda

 

 

Title:

Executive Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ William G. Karl

 

 

Name:

William G. Karl

 

 

Title:

Managing Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Bryan McFarland

 

 

Name:

Bryan McFarland

 

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N.A. d/b/a Charter One

 

 

 

 

 

 

 

By:

/s/ Erin L. Mahon

 

 

Name:

Erin L. Mahon

 

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Brent Walser

 

Name:

Brent Walser

 

Title:

Assistant Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

 

 

 

 

By:

/s/ Klay Schmeisser

 

Name:

Klay Schmeisser

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION

 

 

 

 

By:

/s/ Robert Besser

 

Name:

Robert Besser

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Blake Lunt

 

Name:

Blake Lunt

 

Title:

Second Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

 

By:

/s/ Chuck Weerasooriya

 

Name:

Chuck Weerasooriya

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Irina Galieva

 

Name:

Irina Galieva

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH

 

 

 

 

By:

/s/ Shelley He

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

By:

/s/ Edward Chen

 

Name:

Edward Chen

 

Title:

VP & General Manager

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH

 

 

 

 

By:

/s/ Hsiao Ho Huang

 

Name:

Hsiao Ho Huang

 

Title:

SVP & GM

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

By:

/s/ Jenn Hwa Wang

 

Name:

Jenn Hwa Wang

 

Title:

VP & General Manager

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

 

 

 

By:

/s/ Chie-Shen Tsao

 

Name:

Chie-Shen Tsao

 

Title:

AVP & Deputy General Manager

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.01

 

MANDATORY COST

 

1.             The Mandatory Cost (to the extent applicable) is an addition to
the interest rate to compensate Lenders for the cost of compliance with:

 

(a)           the requirements of the Bank of England and/or the Financial
Services Authority (or, in either case, any other authority which replaces all
or any of its functions); or

 

(b)           the requirements of the European Central Bank.

 

2.             On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.  The
Administrative Agent will, at the request of the Parent Borrower or any Lender,
deliver to the Parent Borrower or such Lender, as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3.             The Additional Cost Rate for any Lender lending from a Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent.  This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.

 

4.             The Additional Cost Rate for any Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

(a)           in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

 

(b)           in relation to any Loan in any currency other than Sterling:

 

E x 0.01

 

per cent per annum

300

 

 

Where:

 

“A”         is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

“B”         is the percentage rate of interest (excluding the Applicable Rate,
the Mandatory Cost and any interest charged on overdue amounts pursuant to the
first sentence of Section 2.09(b) and, in the case of interest (other

 

--------------------------------------------------------------------------------


 

than on overdue amounts) charged at the Default Rate, without counting any
increase in interest rate effected by the charging of the Default Rate) payable
for the relevant Interest Period of such Loan.

 

“C”         is the percentage (if any) of Eligible Liabilities which such Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

 

“D”         is the percentage rate per annum payable by the Bank of England to
the Administrative Agent on interest bearing Special Deposits.

 

“E”          is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Administrative Agent as being the average of
the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.             For the purposes of this Schedule:

 

(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)           “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(c)           “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and

 

(d)           “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6.             In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5% will be included in the formula
as 5 and not as 0.05).  A negative result obtained by subtracting D from B shall
be taken as zero.  The resulting figures shall be rounded to four decimal
places.

 

7.             If requested by the Administrative Agent or the Parent Borrower,
each Lender with a Lending Office in the United Kingdom or a Participating
Member State shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Administrative Agent and the Parent Borrower,
the rate of charge payable by such Lender to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8.             Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information in writing on or prior to the date on which it becomes a Lender:

 

--------------------------------------------------------------------------------


 

(a)           the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and

 

(b)           any other information that the Administrative Agent may reasonably
require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.             The percentages of each Lender for the purpose of A and C above
and the rates of charge of each Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Office.

 

10.           The Administrative Agent shall have no liability to any Person if
such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.           The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.           Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13.           The Administrative Agent may from time to time, after consultation
with the Parent Borrower and the Lenders, reasonably and in good faith,
determine and notify all parties of any amendments that are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

14.           The Borrowers shall be required to pay any Mandatory Cost
calculated in accordance with this Schedule only to the extent that the
Administrative Agent or the applicable Lender generally imposes such Mandatory
Cost on other borrowers of such Lender in similar circumstances.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

141,500,000

 

7.075000000

%

JPMorgan Chase Bank, N.A.

 

$

141,500,000

 

7.075000000

%

Citibank, N.A.

 

$

125,000,000

 

6.250000000

%

Credit Agricole Corporate and Investment Bank

 

$

125,000,000

 

6.250000000

%

UBS Loan Finance LLC

 

$

125,000,000

 

6.250000000

%

Barclays Bank Plc

 

$

125,000,000

 

6.250000000

%

KeyBank National Association

 

$

125,000,000

 

6.250000000

%

Compass Bank

 

$

110,000,000

 

5.500000000

%

Goldman Sachs Bank USA

 

$

110,000,000

 

5.500000000

%

Morgan Stanley Bank, N.A.

 

$

110,000,000

 

5.500000000

%

Royal Bank of Canada

 

$

110,000,000

 

5.500000000

%

Wells Fargo, National Association

 

$

110,000,000

 

5.500000000

%

PNC Bank, National Association

 

$

75,000,000

 

3.750000000

%

TD Bank, N.A.

 

$

75,000,000

 

3.750000000

%

Toronto Dominion (New York) LLC

 

$

50,000,000

 

2.500000000

%

The Huntington National Bank

 

$

50,000,000

 

2.500000000

%

The Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

2.500000000

%

RBS Citizens, N.A. d/b/a Charter One

 

$

50,000,000

 

2.500000000

%

Fifth Third Bank, an Ohio Banking Corporation

 

$

35,000,000

 

1.750000000

%

Bank of the West

 

$

25,000,000

 

1.250000000

%

Branch Banking and Trust Company

 

$

25,000,000

 

1.250000000

%

City National Bank, a national banking association

 

$

25,000,000

 

1.250000000

%

Bank of Communications Co., Ltd., New York Branch

 

$

20,000,000

 

1.000000000

%

The Northern Trust Company

 

$

20,000,000

 

1.000000000

%

Mega International Commercial Bank Co., LTD. Los Angeles Branch

 

$

12,000,000

 

0.600000000

%

Bank of Taiwan, Los Angeles Branch

 

$

10,000,000

 

0.500000000

%

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

10,000,000

 

0.500000000

%

First Commercial Bank, Ltd., Los Angeles Branch

 

$

10,000,000

 

0.500000000

%

Total

 

$

2,000,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

ALTERNATIVE CURRENCY

PARTICIPATING LENDER(1)

 

Lender

 

Euro

 

Sterling

 

Yen

 

Canadian
Dollars

 

Australian
Dollars

 

Swiss
Francs

Bank of America, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Bank of Communications Co., Ltd., New York Branch

 

No

 

No

 

No

 

No

 

No

 

No

Bank of Taiwan, Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

 

No

Bank of the West

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Barclays Bank Plc

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Branch Banking and Trust Company

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Citibank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

City National Bank, a national banking association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Compass Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Credit Agricole Corporate and Investment Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

 

No

Fifth Third Bank, an Ohio Banking Corporation

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

First Commercial Bank, Ltd., Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

 

No

Goldman Sachs Bank USA

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

JPMorgan Chase Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

KeyBank National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Mega International Commercial Bank Co., Ltd., Los Angeles Branch

 

No

 

No

 

No

 

No

 

No

 

No

Morgan Stanley Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

PNC Bank, National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Royal Bank of Canada

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

TD Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

The Huntington National Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

The Northern Trust Company

 

No

 

No

 

No

 

No

 

No

 

No

The Sumitomo Mitsui Banking Corporation

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

RBS Citizens, N.A. d/b/a Charter One

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Toronto Dominion (New York) LLC

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

UBS Loan Finance LLC

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

Wells Fargo Bank, National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

--------------------------------------------------------------------------------

(1)  A “Yes” on this table indicates that a Lender has the ability to fund in a
particular currency and is not an Alternative Currency Participating Lender
(e.g., Bank of America, N.A. can fund each of the six currencies and is not an
Alternative Currency Participating Lender for any currency).

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

 

Letter of
Credit #

 

Beneficiary

 

Expiration Date

 

Amount

 

3094782

 

LILLIBRDGE HEALTH TR

 

3/30/2012

 

$

2,104,550

 

3116644

 

HEALTH CARE REIT, IN

 

4/15/2012

 

$

2,733,293

 

3117352

 

ALLIANZ LIFE INSURAN

 

4/26/2012

 

$

2,500,000

 

3113453

 

LHPT COLUMBUS LLC

 

4/18/2012

 

$

925,160

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

8,263,003

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

TAXPAYER IDENTIFICATION NUMBERS

 

CREDIT PARTY

 

TAXPAYER IDENTIFICATION NUMBER

VENTAS REALTY, LIMITED PARTNERSHIP

 

61-1324573

VENTAS SSL ONTARIO II, INC.

 

38-3755065

VENTAS SSL ONTARIO III, INC.

 

98-0530812

VENTAS, INC.

 

61-1055020

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

CREDIT PARTIES:

 

c/o Ventas Realty, Limited Partnership

Ventas Realty, Limited Partnership

10350 Ormsby Park Place, Suite 300

Louisville, KY 40223

Attention:

General Counsel

Telephone:

(502) 357-9000

Facsimile:

(502) 357-9029

Website:

www.ventasreit.com

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: William E. Hiller

Telephone:

(212) 728-8000

Facsimile:

(312) 728-8111

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT; SWING LINE LENDER; ALTERNATIVE CURRENCY FRONTING LENDER:

 

DAILY OPERATIONS CONTACT (SWING LINE LENDER, ALTERNATIVE CURRENCY FRONTING
LENDER:

Name:     David Cochran

Telephone: 980.386.8201

Facsimile #: 704.719.5440

Email:  David.a.cochran@baml.com

 

LOAN CLOSER CONTACT:

Name:

Tammy Shannon

Telephone:

980.388.1108

Facsimile #:

704.409.0029

Email: tammy.L.shannon@baml.com

 

Mailing Address

Bank of America

101 North Tryon Street

NC1-001-04-39

Charlotte, NC 28255

 

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

EUR PAYMENT INSTRUCTIONS:

Bank of America, London

SWIFT: BOFAGB22

IBAN #: GB80BOFA16505065280019

Acct #: 65280019

Attn Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

GBP PAYMENT INSTRUCTIONS:

Bank of America, London

SWIFT: BOFAGB22

SORT CODE: 16-50-50

IBAN GB58 BOFA 1650 5065 2800 27

Acct #: 65280027

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

YEN PAYMENT INSTRUCTIONS:

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 606490661046

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

CANADIAN DOLLAR PAYMENT INSTRUCTIONS:

Bank of America, Toronto Canada

SWIFT: BOFACATT

Acct #: 711465003220

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

AUSTRALIAN DOLLAR PAYMENT INSTRUCTIONS:

Bank of America Australia Ltd, Sidney

SWIFT: BOFAAUSX

Acct #: 520190661017

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

SWISS FRANC PAYMENT INSTRUCTIONS:

UBS AG

SWIFT: UBSWCHZH80A

Acct #: CH900023023007970300A

Attn: Bank of America Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

OTHER NOTICES AS ADMINISTRATIVE AGENT:

Bank of America, N.A.
Matthew S. Hichborn

Bank of America, N.A.

1455 Market Street

Mail Code: CA5-701-05-19
San Francisco, CA 94103

Attention: Matt Hichborn

Telephone: 415-436-2321

Telecopier: 415-796-5721

Electronic Mail:  matthew.s.hichborn@baml.com

 

with a copy to:

 

Bank of America, N.A.

Global Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1 -007-17-11

Charlotte, NC 28255

Attention: Amie Edwards

Telephone: 980-387-1346

Telecopier: 980-233-7548

Electronic Mail: amie.l.edwards@baml.com

 

L/C ISSUER:

 

Alfonso Malave

Bank of America, N.A.

1 Fleet Way

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA18507

Attention: Trade Services

Telephone: 570-330-4212

Telecopier: 570-330-4186

Electronic Mail:  alfonso.malave@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:         ,     

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October [     ], 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby requests the following [for itself] [as
agent for [INSERT APPLICABLE BORROWER]]:

 

o

A Borrowing of Committed Revolving Loans

o

A conversion of Committed Revolving Loans

o

A continuation of Eurocurrency Rate Loans

 

1.             On                     (a Business Day).

 

2.             In an amount the Dollar Equivalent of which is $                 

 

3.             Comprised of the following Type of Loans: [Base Rate
Loans](1)[Eurocurrency Rate Loans].

 

4.             For Eurocurrency Rate Loans: with an Interest Period of [one]
[two] [three] [six] [nine] [twelve](2) months.

 

5.             In the following currency:                    .

 

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Base Rate Loans are only available for Committed Revolving Loans in
Dollars.

(2)  An Interest Period of nine or twelve months must be agreed to by all
Lenders.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:         ,      

 

To:          Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October [     ], 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby requests a Swing Line Loan [for itself]
[as agent for [INSERT APPLICABLE BORROWER]]:

 

1.             On                                       (a Business Day).

 

2.             In the amount of $                          

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEGOTIATED RATE LOAN NOTICE

 

Date:         ,     

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October [     ], 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby provides notice of a Negotiated Rate
Loan:

 

1.             On                              (a Business Day).

 

2.             In the amount of $                       

 

3.             From                          (Lender(s)).(1)

 

4.             To                              (Borrower(s))(2)

 

5.             Maturing                             

 

6.             Interest Rate:                                

 

 

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

[LENDER(S)]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)  Specify the principal amount of Negotiated Rate Loans for each Lender

(2)  Specify which Borrowers will be party to the Negotiated Rate Loans

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of [                          ]
or registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the Borrowers under that certain Credit
and Guaranty Agreement, dated as of October [     ], 2011 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrowers, VENTAS, INC., a Delaware corporation as guarantor, the
lending institutions party thereto from time to time, and BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. 
Except as otherwise provided in Section 2.04(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Currency
and
Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
October [     ], 2011 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Responsible Officer of the Parent Borrower hereby certifies as
of the date hereof that [he/she] is the                     of the Parent
Borrower, and that, in [his/her] capacity as such, [he/she] is authorized to
execute and deliver to the Administrative Agent this Compliance Certificate on
the behalf of the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Guarantor ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Guarantor ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Consolidated Group in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.             A review of the activities of the Credit Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Credit Parties performed
and observed all of their respective Obligations under the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, each of the
Credit Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

-or-

 

--------------------------------------------------------------------------------


 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the Financial
Statement Date referred to above.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of               ,        .

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language.  If the assignment is from multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

3.

 

Borrowers:

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership, VENTAS SSL
ONTARIO II, INC., and VENTAS SSL ONTARIO III, INC., an Ontario corporation

 

 

 

 

4.

 

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

5.

 

Credit Agreement:

Credit and Guaranty Agreement, dated as of October [    ], 2011, among the
Borrowers, Ventas, Inc., as guarantor, the lending institutions party thereto
from time to time, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

 

 

 

6.

 

Assigned Interest:

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(5)

 

Aggregate
Amount of
Commitment /
Loans
for all
Lenders(6)

 

Amount of
Commitment /
Loans
Assigned

 

Percentage
Assigned of
Commitment /
Loans(7)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

 

Alternative Currency:

Assignee [can fund the following Alternative Currencies [Euro, Sterling, Yen,
Canadian Dollars, Australian Dollars, and Swiss Franc]] [cannot fund any
Alternative Currency].

 

 

 

 

8.

 

Trade Date:

                                  ](8)

 

Effective Date:                   , 20       [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

--------------------------------------------------------------------------------

(5)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Swing Line Loan” or “Negotiated Rate Loan”).

(6)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(7)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(8)  To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](9) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:] (10)

 

 

 

[VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:]

 

 

 

--------------------------------------------------------------------------------

(9)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(10)  To be added only if the consent of the Parent Borrower and/or other
parties (e.g., Swing Line Lender, L/C Issuer or Alternative Currency Fronting
Lender) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Credit Parties or their
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Credit Parties or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.          Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
referred to in Section 5.05 thereof or delivered pursuant to Section 6.01
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.

 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

--------------------------------------------------------------------------------